Exhibit 10.5

 

EXECUTION VERSION

 

 

TRANSITION SERVICES AGREEMENT

 

dated as of March 24, 2015

 

between

 

NABORS INDUSTRIES LTD.

 

And

 

NABORS RED LION LIMITED

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

Section 1.01.

Certain Defined Terms

1

 

 

 

ARTICLE II SERVICES, DURATION AND SERVICES MANAGERS

4

Section 2.01.

Services

4

Section 2.02.

Duration of Services

4

Section 2.03.

Transition Services Managers

5

Section 2.04.

Personnel

5

Section 2.05.

Employee Benefits Transition

6

 

 

 

ARTICLE III OTHER ARRANGEMENTS

7

Section 3.01.

Third Party Licenses and Consents

7

Section 3.02.

Third Party Providers

7

 

 

 

ARTICLE IV ADDITIONAL AGREEMENTS

7

Section 4.01.

Navy Computer-Based and Other Resources

7

Section 4.02.

Co-location and Facilities Matters

8

Section 4.03.

Access

10

Section 4.04.

Cooperation

10

 

 

 

ARTICLE V COSTS AND DISBURSEMENTS

10

Section 5.01.

Costs and Disbursements

10

Section 5.02.

Taxes

11

Section 5.03.

No Right to Set-Off

12

Section 5.04.

Allocation of Rebates

12

 

 

 

ARTICLE VI STANDARD FOR SERVICE

12

Section 6.01.

Standard for Service

12

Section 6.02.

Disclaimer of Warranties

14

Section 6.03.

Compliance with Laws and Regulations

14

 

 

 

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

14

Section 7.01.

Personal Injury

14

Section 7.02.

Indirect and Other Damages

14

Section 7.03.

Limitation of Liability

15

Section 7.04.

Obligation To Re-perform; Liabilities

15

Section 7.05.

Release and Recipient Indemnity

15

Section 7.06.

Provider Indemnity

15

Section 7.07.

Indemnification Procedures

15

Section 7.08.

Liability for Payment Obligations

16

Section 7.09.

Exclusion of Other Remedies

16

 

 

 

ARTICLE VIII DISPUTE RESOLUTION

16

Section 8.01.

Dispute Resolution

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX TERM AND TERMINATION

17

Section 9.01.

Term and Termination

17

Section 9.02.

Effect of Termination

18

Section 9.03.

Force Majeure

18

 

 

 

ARTICLE X GENERAL PROVISIONS

18

Section 10.01.

No Agency

18

Section 10.02.

Subcontractors

19

Section 10.03.

Treatment of Confidential Information

19

Section 10.04.

Further Assurances

20

Section 10.05.

Notices

20

Section 10.06.

Severability

21

Section 10.07.

Entire Agreement

21

Section 10.08.

No Third-Party Beneficiaries

21

Section 10.09.

Governing Law

21

Section 10.10.

Amendment

22

Section 10.11.

Rules of Construction

22

Section 10.12.

Counterparts

22

Section 10.13.

Assignability

22

Section 10.14.

Waiver of Jury Trial

23

Section 10.15.

Non-Recourse

23

 

 

 

EXHIBIT I

Services Managers

 

 

 

 

SCHEDULE A

Services

 

SCHEDULE B

Facilities

 

SCHEDULE C

Benefits Transition

 

SCHEDULE D

Navy IT Security Policy

 

 

ii

--------------------------------------------------------------------------------


 

This Transition Services Agreement, dated as of March 24, 2015 (this
“Agreement”), is made by and between Nabors Industries Ltd., a Bermuda exempted
company (“Navy”) and Nabors Red Lion Limited, a Bermuda exempted company and
currently a wholly owned Subsidiary of Navy (“Red Lion”).

 

RECITALS

 

WHEREAS, Navy and Red Lion have entered into a Separation Agreement, dated as of
June 25, 2014 (as amended, modified or supplemented from time to time in
accordance with its terms, the “Separation Agreement”), pursuant to which Navy
will transfer to Red Lion, and Red Lion has agreed to receive and assume,
certain assets and liabilities of the Red Lion Business (the “Separation”).

 

WHEREAS, Navy, Red Lion, and C&J Energy Services, Inc. a Delaware corporation
(“Penny”) have entered into a Merger Agreement, dated as of June 25, 2014 (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Merger Agreement”), pursuant to which, following the Separation,
Penny will merge with a subsidiary of Red Lion and the common stock of Penny
will be converted into common shares of Red Lion.

 

WHEREAS, pursuant to the Separation Agreement and the Merger Agreement, the
Parties (as defined below) have agreed that Navy shall provide or cause to be
provided to Red Lion and/or other members of the Red Lion Group certain
services, the use of facilities and other assistance on a transitional basis and
in accordance with the terms and subject to the conditions set forth in this
Agreement.

 

WHEREAS, the Separation Agreement and the Merger Agreement require execution and
delivery of this Agreement by Navy and Red Lion on or prior to the Separation
Date.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Certain Defined Terms.  (a)  Unless
otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the same meaning as in the Separation Agreement.

 

(b)                                 The following capitalized terms used in this
Agreement shall have the meanings set forth below:

 

“Additional Service” shall have the meaning set forth in Section 2.01(c).

 

“Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Benefits Transition” shall have the meaning set forth in Section 2.05.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

“Continuing Employees” shall have the meaning set forth in the Employee Benefits
Agreement.

 

“Dispute” shall have the meaning set forth in Section 8.01(a).

 

“Facilities” shall have the meaning set forth in Section 4.02(a).

 

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person), or, if it could
have been reasonably foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism, failure of energy sources or facilities, strike,
walkout, lockout or other labor trouble or shortage, delays by unaffiliated
suppliers or carriers.

 

“Interest Payment” shall have the meaning set forth in Section 5.01(b).

 

“Navy” shall have the meaning set forth in the Preamble.

 

“Navy Employee” shall have the meaning set forth in Section 2.01(b).

 

“Navy Employee Benefit Plan” shall have the meaning set forth in the Employee
Benefits Agreement.

 

“Navy Group” shall have the meaning set forth in the Separation Agreement.

 

“Navy Services Manager” shall have the meaning set forth in Section 2.03(a).

 

“Party” means Navy and Red Lion individually, and “Parties” means Navy and Red
Lion collectively, and, in each case, their permitted successors and assigns.

 

“Project Services Agreement” shall mean that certain Project Services Agreement,
dated as of February 17, 2015 (as amended, modified or supplemented from time to
time in accordance with its terms) between Nabors Corporate Services, Inc. and
Penny.

 

“Provider” means Navy or its Subsidiary or Affiliate (as determined at the time
any Service is provided) providing a Service under this Agreement.

 

“Provider Indemnified Party” shall have the meaning set forth in Section 7.05.

 

“Recipient” means Red Lion or its Subsidiary or Affiliate (as determined at the
time such Service is provided) to whom a Service under this Agreement is being
provided.

 

2

--------------------------------------------------------------------------------


 

“Recipient Indemnified Party” shall have the meaning set forth in Section 7.06.

 

“Red Lion” shall have the meaning set forth in the Preamble.

 

“Red Lion Business” shall have the meaning set forth in the Separation
Agreement.

 

“Red Lion Entities” shall have the meaning set forth in the Separation
Agreement.

 

“Red Lion Group” shall have the meaning set forth in the Separation Agreement.

 

“Red Lion Services Manager” shall have the meaning set forth in Section 2.03(b).

 

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Recitals.

 

“Separation Date” shall have the meaning shall have the meaning set forth in the
Separation Agreement.

 

“Service Charges” shall have the meaning set forth in Section 5.01(a).

 

“Service Taxes” shall have the meaning set forth in Section 5.02(a).

 

“Services” shall have the meaning set forth in Section 2.01.

 

“Subsidiary” of any Person shall mean another Person (other than a natural
Person), an aggregate amount of the voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of the Board of Directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

“Termination Charges” shall mean, with respect to the early termination of any
Service, (a) with respect to labor costs and other costs that are incurred by
the Provider on a monthly basis with respect to such Service, an amount equal to
any and all Services Charges payable by the Recipient in connection with such
Service for the remainder of the month in which such Service is terminated; and
(b) with respect to prepaid license fees, prepaid leases, other prepaid costs,
and fees that the Provider has not yet paid but is obligated to pay with respect
to any reasonable period after the termination of the applicable Service, in
each case to the extent such amounts are incurred in connection with the
provision of the terminated Services, all such prepaid and committed fees for
all periods prepaid or committed; provided, that the Provider shall use its
commercially reasonable efforts to reduce any costs, fees or expenses (and to
recover prepaid fees) incurred by the Provider or payable to any unaffiliated
third-party provider in connection with the provision of such Service and credit
any such reductions against the Termination Charges payable by the Recipient
(for the avoidance of doubt, no Termination

 

3

--------------------------------------------------------------------------------


 

Charges shall be payable by a Recipient with respect to the early termination of
a Service in accordance with Section 9.01(b)).

 

ARTICLE II

 

SERVICES, DURATION AND SERVICES MANAGERS

 

Section 2.01.                          Services.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Navy shall provide (or cause to be provided) to the Red Lion Entities
(i) the services (including the employee benefits transition described in
Section 2.05 and listed on Schedule C to this Agreement) listed on Schedule A to
this Agreement and (ii) access to facilities listed on Schedule B to this
Agreement ((i) and (ii) collectively, the “Services”).  All Services shall be
solely for the use and benefit of Red Lion and its Subsidiaries in conducting
the Red Lion Business.

 

(b)                                 At all times during the performance of the
Services, all Persons performing such Services (including agents, temporary
employees, independent third parties, and consultants), who are collectively
referred to herein as the “Navy Employees”, shall be construed as being
independent from the Red Lion Group and no Navy Employee shall be considered or
deemed to be an employee of any member of the Red Lion Group nor entitled to any
employee benefits from any member of the Red Lion Group as a result of this
Agreement.  For the avoidance of doubt, Navy acknowledges and agrees that
throughout the period that a Navy Employee is providing Services hereunder, Navy
is solely responsible for the payment of wages, providing of benefits and
satisfaction of all employment-related obligations (including without limitation
all obligations with respect to employee leave, immigration, recordkeeping,
employment-related taxes and compliance with all labor and employment laws). 
Red Lion acknowledges and agrees that, except as may be expressly set forth
herein as a Service (including such agreed Additional Services to be provided
pursuant to Section 2.01(c) below) or otherwise expressly set forth in the
Separation Agreement, or other binding definitive agreement, Navy shall not be
obligated to provide, or cause to be provided, any service or goods to any
member of the Red Lion Group.

 

(c)                                  If, within one hundred and eighty (180)
days after the Separation Date, the Parties determine that a service provided by
Navy to any member of the Red Lion Group prior to the date hereof was omitted
from the Schedules to this Agreement (each, an “Additional Service”), then the
Parties shall negotiate in good faith to agree to the terms and conditions upon
which such services would be added to this Agreement, it being agreed that the
charges for such services should be determined on a basis consistent with the
methodology for determining the initial prices provided for in Section 5.01.

 

Section 2.02.                          Duration of Services.  Subject to the
terms of this Agreement, Provider shall provide (or cause to be provided) to the
Recipients each Service until the earlier to occur of, with respect to each such
Service, (i) the expiration of the period of the maximum duration for such
Service as set forth on Schedule A or Schedule B (each a “Schedule”, and
collectively, the “Schedules”) or (ii) the date on which such Service is
terminated under Section 9.01(b); provided, however, that each Recipient shall
use its commercially reasonable efforts in

 

4

--------------------------------------------------------------------------------


 

good faith to transition itself to a stand-alone entity with respect to each
Service during the period for such Service as set forth in the relevant
Schedules; and provided, further, that in the event that the expiration of the
period of the maximum duration is not set forth in Schedule A or Schedule B and
such Services are not earlier terminated under Section 9.01(b), the Parties’
obligations with respect to the provision of any such Services and payment for
any such Services shall terminate on December 31, 2015.

 

Section 2.03.                          Transition Services Managers.  (a) Navy
hereby appoints and designates the individual holding the Navy position set
forth on Exhibit I to act as its initial services manager (the “Navy Services
Manager”), who will be directly responsible for coordinating and managing the
delivery of the Services and have authority to act on Navy’s behalf with respect
to matters relating to this Agreement.  The Navy Services Manager will work with
the personnel of the Navy Group to periodically address issues and matters
raised by Red Lion relating to this Agreement.  Notwithstanding the requirements
of Section 10.05, all communications from Red Lion to Navy pursuant to this
Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the Navy Services Manager, or such other
individual as specified by the Navy Services Manager in writing and delivered to
Red Lion by email or facsimile transmission with receipt confirmed.  In the
event the Navy Services Manager is unavailable or intends to be unavailable, the
Navy Services Manager shall promptly specify another individual to serve as the
Navy Services Manager in the interim. Navy shall notify Red Lion of the
appointment of a different Navy Services Manager, if necessary, in accordance
with Section 10.05.

 

(b)                                 Red Lion hereby appoints and designates the
individual holding the Red Lion position set forth on Exhibit I to act as its
initial services manager (the “Red Lion Services Manager”), who will be directly
responsible for coordinating and managing the receipt of the Services and have
authority to act on Red Lion’s behalf with respect to matters relating to this
Agreement.  The Red Lion Services Manager will work with the personnel of Red
Lion Entities to periodically address issues and matters raised by Navy relating
to this Agreement.  Notwithstanding the requirements of Section 10.05, all
communications from Navy to Red Lion pursuant to this Agreement regarding
routine matters involving the Services set forth on the Schedules shall be made
through the Red Lion Services Manager or such other individual as specified by
the Red Lion Services Manager in writing and delivered to Navy by email or
facsimile transmission with receipt confirmed.  In the event the Red Lion
Services Manager is unavailable or intends to be unavailable, the Red Lion
Manager shall promptly specify another individual to serve as the Red Lion
Services Manager in the interim. Red Lion shall notify Navy of the appointment
of a different Red Lion Services Manager, if necessary, in accordance with
Section 10.05.

 

Section 2.04.                          Personnel.  (a) The Provider will have
the right, in its reasonable discretion, to (i) designate which personnel it
will assign to perform any Service, and (ii) remove and replace such personnel
at any time, so long as there is no resulting increase in costs or decrease in
the level of service for the Recipient; provided, however, that each Navy
Employee shall hold any required licenses and certifications necessary, and
shall be fully qualified, to perform the applicable Service and the Provider
will use commercially reasonable, good faith efforts to limit the disruption to
the Recipient in the transition of the Services to different personnel.  For the
avoidance of doubt, no Recipient or other member of the Red Lion Group

 

5

--------------------------------------------------------------------------------


 

shall have the authority to terminate any Navy Employee’s employment with Navy
or any other third party.

 

(b)                                 In the event that the provision of any
Service by the Provider requires, as set forth in the Schedules, the cooperation
and services of the applicable personnel of the Recipient, the Recipient will
make available such personnel as may be reasonably necessary to enable the
Provider to provide such Service.  The Recipient will have the right, in its
reasonable discretion, to (i) designate which personnel it will make available
to the Provider in connection with the foregoing sentence, and (ii) remove and
replace such personnel at any time, in each case so long as there is no
resulting increase in costs to, or any materially adverse effect to the
provision of such Service by, the Provider; provided, however, that the
Recipient will use its commercially reasonable efforts to limit the disruption
to the Provider in the transition of such personnel.  All personnel of the
Recipient made available pursuant to this Section 2.04(b) shall be instructed to
comply with the applicable policies and guidelines of the Provider while on
Provider premises, including any policies and guidelines relating to enterprise
information technology (EIT).

 

Section 2.05.                          Employee Benefits Transition.  Except as
otherwise provided in Section 2.4(b) of the Employee Benefits Agreement, from
the Separation Time through the last day of the quarter following the quarter in
which the Closing Date occurs, Navy shall permit the Continuing Employees to
continue to participate in the Navy Employee Benefits Plans listed on Schedule C
at the same level of benefits and subject to the same terms and conditions that
were applicable to such Continuing Employees immediately prior to the Separation
Time (the “Benefits Transition”). Notwithstanding anything to the contrary in
Section 5.01, the Parties agree that, as payment for the Benefits Transition,
Red Lion shall pay Navy (a) the aggregate amount of all premiums (which, for the
avoidance of doubt, includes both employer and employee premiums), at the
rate(s) in effect as of the Separation Time, that are attributable to the
Continuing Employees in connection with the insurance coverage and benefits
provided under the Benefits Transition for the period from the Separation Time
through termination of such Benefits Transition and (b) a separate amount equal
to the incremental administrative cost of maintaining such insurance coverage
and benefits (including applicable hardware and software maintenance and support
charges) provided under the Benefits Transition for such period for the benefit
of the Continuing Employees to the extent the premiums paid pursuant to (a) do
not already include such incremental administrative cost. Penny and Red Lion
shall each jointly and severally indemnify and hold Navy and its Subsidiaries,
other than the Red Lion Entities, harmless for any (i) liability arising solely
from the Continuing Employees’ continued participation in any Navy Employee
Benefit Plan listed on Schedule C hereto after the Separation Time and
(ii) claim or liability arising in connection with the treatment of any such
Navy Employee Benefit Plan as a multiple employer welfare arrangement as a
result of any Continuing Employee’s participation in any such Navy Employee
Benefit Plan, whether upon or following the participation of a Continuing
Employee; provided, however, that Navy and its Subsidiaries shall take
commercially reasonable efforts to cooperate with Penny and Red Lion in
defending against any claims for any such liability.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

OTHER ARRANGEMENTS

 

Section 3.01.                          Third Party Licenses and Consents.  The
Parties shall use commercially reasonable efforts to obtain, and to keep and
maintain in effect, all governmental or third party licenses and consents
required for the provision of any Service by a Provider in accordance with the
terms of this Agreement; provided, that if a Provider is unable to obtain or
maintain any such license or consent, such Provider shall promptly notify the
Recipient in writing and shall, and shall cause its Affiliates to, use
commercially reasonable efforts to implement an appropriate alternative
arrangement.  To the extent such failure to obtain or maintain any such license
or consent is not due to Provider’s own negligence or other failure to satisfy
Provider’s obligations hereunder, the reasonable costs relating to obtaining any
such licenses or consents, to the extent attributable to the Services, shall be
borne by the Recipient; provided, that the Provider shall not incur any such
costs without the prior written consent of the Recipient.  If any such license,
consent or permissible alternative arrangement is not reasonably available
despite the commercially reasonable efforts of the Provider and its Affiliates,
such Provider shall not be required to provide the affected Services, and in the
event the Provider ceases providing such Services, the Recipient shall have no
obligation to pay any Service Charges or Termination Charges in respect of
periods after the date the Provider ceases providing such Service.  A Provider
shall not, without the Recipient’s prior written consent, enter into any
contract or agreement, or modify the terms of any existing contract or
agreement, if as a result: (a) the provision of any Service would violate the
terms of such contract or agreement; (b) costs payable or potentially payable by
Recipient would increase; (c) or such Provider could otherwise become unable to
provide any Service.

 

Section 3.02.                          Third Party Providers.  If a Provider
receives written notice from any third party service provider that such Person
intends to terminate a service pursuant to which such Provider provides, or
causes to be provided, a Service to the Recipient, then such Provider shall
provide a copy of such written notice to the Recipient and shall use
commercially reasonable efforts to secure the continued provision of that
service from such third party or an alternative service provider.  In any such
event, Recipient shall have no obligation to pay any Service Charge or
Termination Charge or otherwise pay any third party costs or expenses relating
to such terminated Services in respect of periods after the date of the
termination of such Service that has not been continued or for which alternative
arrangements have been made.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.01.                          Navy Computer-Based and Other Resources. 
(a) As of the date of this Agreement, except as otherwise expressly provided in
the Schedules to this Agreement or the Separation Agreement, or as otherwise
agreed to by the parties in the Merger Agreement, in any other Ancillary
Agreement, or in the Project Services Agreement, or as otherwise agreed to by
the parties, or unless required in connection with the performance of or
delivery of a Service, Red Lion and its Affiliates shall cease to use and shall
have no further access to, and Navy shall have no obligation to otherwise
provide, the Navy intranet and other owned or licensed computer software,
networks, hardware or technology of Navy or its Affiliates and shall have no
access to, and Navy shall have no obligation to otherwise provide,
computer-based resources (including e-mail and access to Navy’s or its
Affiliates’ computer networks and databases) that require a password or are
available on a secured access basis only.  From and after the date of this

 

7

--------------------------------------------------------------------------------


 

Agreement, Red Lion and its Affiliates shall cause all of their personnel having
access to the Navy intranet or such other Navy computer software (including
source code and object code versions of any applications programs, operating
system software, computer software languages, utilities, tools and other
computer programs of Navy, in whatever form or media (including the tangible
media upon which such are recorded or printed), together with all corrections,
improvements, updates and releases thereof), networks, hardware, technology or
computer based resources pursuant to the Separation Agreement, any Transaction
Document or in connection with performance, receipt or delivery of a Service to
comply with all security guidelines (including physical security, network
access, internet security, confidentiality and personal data security
guidelines) of Navy and its Affiliates to the extent (i) set forth in Schedule D
and (ii) Navy provides Red Lion a copy or summary of the applicable guideline. 
Red Lion shall ensure that the access contemplated by this Section 4.01 shall be
used by such Red Lion personnel, employees, agents or contractors only for the
purposes of performing, receiving and/or delivering the Services or as otherwise
contemplated by, and subject to the terms of, this Agreement.  For the avoidance
of doubt, except as provided in the Project Services Agreement with regards to
the Clone and MFT, as those terms are defined therein, Red Lion shall ensure
that Navy computer software (including source code and object code versions of
any applications programs, operating system software, computer software
languages, utilities, tools and other computer programs of Navy, in whatever
form or media (including the tangible media upon which such are recorded or
printed), together with all corrections, improvements, updates and releases
thereof) to which Red Lion has access (x) shall be used solely in connection
with Red Lion’s performance, receipt or delivery of the Services hereunder (and
shall not be used by or on behalf of Red Lion for any purpose whatsoever
following the termination or expiration of this Agreement, except to the extent
otherwise agreed in writing by Navy in its sole discretion), (y) shall not be
modified by or on behalf of Red Lion, and (z) shall not be modified, copied,
emulated or otherwise utilized in connection with any other activity, including
not being used by or on behalf of Red Lion to create software applications of
equivalent or similar functionality as that of Navy software.

 

(b)                                 Except as expressly provided in this
Agreement, the Separation Agreement, the Merger Agreement or any other Ancillary
Agreement, or unless required in connection with the performance or delivery of
any Services, each of the Parties and its Affiliates shall cease using (and
shall cause their employees to cease using) the services made available by the
other Party and its Affiliates prior to the date of this Agreement.

 

Section 4.02.                          Co-location and Facilities Matters. 
(a) Navy hereby grants to Red Lion and its Affiliates a limited license to use
and access space at certain facilities and to continue to use certain equipment
located at such facilities (including use of office security and badge
services), in each case as listed in Schedule B (the “Facilities”), for
substantially the same purposes and in substantially the same manner used
immediately prior to the date of this Agreement.  For the avoidance of doubt, at
each of the Facilities, Navy shall, in addition to providing access and the
right to use such facilities, shall provide to the personnel of Red Lion and its
Affiliates substantially all ancillary services that are provided as of the date
of this Agreement to its own personnel at such facility, such as, by way of
example and not limitation: reception, general maintenance (subject to the
immediately following sentence), janitorial, security (subject to the
immediately following sentence) and telephone services; access to duplication,
facsimile, printing and other similar office services; and use of cafeteria,
break

 

8

--------------------------------------------------------------------------------


 

room, restroom and other similar facilities.  Unless otherwise provided in the
Schedules, such ancillary services shall include (A) in the case of security,
those services provided in connection with shared areas of a Facility, it being
understood that the Provider shall not provide security services to
Recipient-specific areas of Provider’s facility under the control of Recipient
(to the extent that it is reasonably practicable for Recipient to provide such
services with respect to any such Recipient-specific area) or security passes
that permit entrance to Provider-specific areas of Provider’s facility, except
to the extent necessary for Recipient’s personnel to access Recipient-specific
areas or common areas of the facility, and (B) in the case of maintenance
services, those services historically provided that are general in nature and
within the scope of customary maintenance of ordinary wear and tear.

 

(b)                                 Red Lion shall only permit its authorized
Representatives, contractors, invitees or licensees to use the Facilities,
except as otherwise permitted by Navy in writing.  Red Lion shall, and shall
cause its respective Subsidiaries, Representatives, contractors, invitees or
licensees to, vacate Navy’s Facilities at or prior to the expiration date
relating to each Facility set forth in Schedule B and shall deliver over to Navy
or its Subsidiaries, as applicable, the Facilities in substantially the same
repair and condition at that date as on the date of this Agreement, ordinary
wear and tear and any condition caused by Navy or its Subsidiaries excepted;
provided, however, that in the event that the third-party lease for a Facility
specifies otherwise, Red Lion shall deliver over such Facility in such repair
and condition (taking into account the date that the Party began its occupation
of such Facility) as set forth in the third-party lease.  In addition to the
access rights provided under Section 4.03, Navy or its Subsidiaries, or the
landlord in respect of any third-party lease, shall have reasonable access to
their respective Facilities from time to time as reasonably necessary for the
security and maintenance thereof in accordance with past practice, the terms of
this Agreement and the terms of any third-party lease agreement, if applicable. 
Red Lion agrees to maintain commercially appropriate and customary levels (in no
event less than what is required by the landlord under the applicable lease
agreement) of property and liability insurance in respect of the Facilities the
Recipients occupy and the activities conducted thereon and to be responsible
for, and to indemnify and hold harmless Navy and other parties in accordance
with Article VII in respect of, the acts and omissions of the Recipients’
Representatives, contractors, invitees and licensees.  Red Lion shall, and shall
cause its Subsidiaries, Representatives, contractors, invitees and licensees to,
comply in all material respects with (i) all Laws applicable to their use or
occupation of any Facility including those relating to environmental and
workplace safety matters, (ii) Navy’s applicable site rules, regulations,
policies and procedures, and (iii) any applicable requirements of any
third-party lease governing any Facility.  Navy shall, and shall cause its
Subsidiaries, Representatives, contractors, invitees and licensees to, comply in
all material respects with (i) all Laws applicable to their use or occupation of
any Facility including those relating to environmental and workplace safety
matters, (ii) Navy’s applicable site rules, regulations, policies and
procedures, and (iii) any applicable requirements of any third-party lease
governing any Facility.  Red Lion shall not make, and shall cause its
Subsidiaries, Representatives, contractors, invitees and licensees to refrain
from making, any material alterations or improvements to the Facilities except
with the prior written approval of the other Navy or its Subsidiaries, as
applicable, which consent Navy may withhold in its sole discretion.  Navy shall
provide heating, cooling, electricity and other utility services for the
Facilities substantially consistent with levels provided prior to the date of
this Agreement.  The rights granted pursuant to this Section 4.02 shall be in
the nature of a license and shall not create a leasehold or other estate or
possessory rights in Red

 

9

--------------------------------------------------------------------------------


 

Lion, or its Subsidiaries, Representatives, contractors, invitees or licensees,
with respect to the Facilities.

 

Section 4.03.                          Access.  (a) Red Lion shall, and shall
cause its Subsidiaries to, allow Navy and its Representatives reasonable access
during normal business hours to the Facilities (and portions thereof) occupied
by Red Lion necessary for Navy to fulfill its obligations under this Agreement
provided, however, that Navy and each Provider will use its commercially
reasonable, good faith efforts to limit the disruption to the Recipient in the
fulfillment of its obligations under this Agreement.

 

(b)                                 Notwithstanding the other rights of access
of the Parties under this Agreement, Navy shall, and shall cause its
Subsidiaries to, afford Red Lion, its Subsidiaries and Representatives,
following not less than five (5) business days’ prior written notice from Red
Lion, reasonable access during normal business hours to the facilities,
information, systems, infrastructure, and personnel of the Providers as
reasonably necessary for Red Lion to verify the adequacy of internal controls
over information technology, reporting of financial data and related processes
employed in connection with the Services, including in connection with verifying
compliance with Section 404 of the Sarbanes-Oxley Act of 2002; provided,
however, such access shall not unreasonably disrupt any of the business or
operations of Navy or its Subsidiaries.

 

Section 4.04.                          Cooperation.  It is understood that it
will require the significant efforts of both Parties to implement this Agreement
and to ensure performance of this Agreement by the Parties at the agreed upon
levels in accordance with all of the terms and conditions of this Agreement. 
The Parties will cooperate, acting in good faith and using commercially
reasonable efforts, to effect a smooth and orderly provision and transition of
the Services provided under this Agreement from the Provider to the Recipient
(including repairs & maintenance Services and the assignment or transfer of the
rights and obligations under any third-party contracts relating to the
Services); provided, however, that this Section 4.04 shall not require either
Party to incur any material out-of-pocket costs or expenses unless and except as
expressly provided in this Agreement or otherwise agreed to in writing by the
Parties.

 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

Section 5.01.                          Costs and Disbursements.  (a) Except as
otherwise provided in this Agreement or in the Schedules to this Agreement, a
Recipient of Services shall pay to the Provider of such Services an agreed upon
monthly fee for the Services based on Provider’s cost of providing such Services
(or category of Services, as applicable), including such Provider’s customary
allocation of overhead expenses and leveraged assets, services and resources
(including applicable hardware and software maintenance and support charges),
but excluding any out-of-pocket costs and expenses payable to third party
service providers or sellers of hardware and software (each such fee
constituting a “Service Charge” and, collectively, “Service Charges”).  During
the term of this Agreement, the amount of a Service Charge for any Services (or
category of Services, as applicable) shall not increase, except to the extent
(i) appropriate to reflect an increase in the volume of Services received or
requested by any Recipient, or (ii)  as

 

10

--------------------------------------------------------------------------------


 

otherwise mutually agreed to by the Parties.  The relevant Schedule shall be
updated to reflect such increase in Service Charges.  All charges based on a
monthly or other time basis will be pro-rated based on actual days elapsed
during the period of service.  In addition to the Service Charges, the Recipient
shall reimburse the Provider for any out-of-pocket costs and expenses payable to
any third party service providers that are providing Services or any
acquisitions of hardware and software.

 

(b)                                 The Provider shall deliver an invoice to the
Recipient for all Service Charges (and any taxes due and owing in accordance
with Section 5.02), plus any out-of-pocket costs and expenses payable (i) to any
third party service providers that are providing Services and (ii) to sellers of
any acquired hardware and software, on a monthly basis beginning on the second
(2nd) month following the Closing Date, in arrears for the Service Charges and
any out-of-pocket costs and expenses due to the Provider under this Agreement. 
The Recipient shall pay the undisputed amount of each such invoice by wire
transfer to the Provider within fifteen (15) days of the receipt of each such
invoice.  If the Recipient fails to pay such amount by such date, the Recipient
shall be obligated to pay to the Provider, in addition to the amount due,
interest at an annual interest rate of five percent (5%) (the “Interest
Payment”), accruing from the date the payment was due through the date of actual
payment.  The Provider shall provide the Recipient with data and documentation
(including copies of all applicable third-party invoices) reasonably
satisfactory to the Recipient (i) supporting the calculation of any Service
Charges that are increased pursuant to Section 5.01(a); (ii) supporting any
Service Charges that are variable from month to month (including as a result of
any increase or reduction in Services or otherwise) or (iii) supporting any
out-of-pocket costs and expenses payable to any third party service providers
that provided Services and any sellers of hardware and software for the purpose
of verifying the accuracy of such calculation.

 

(c)                                  Subject to the confidentiality provisions
set forth in Section 10.03, Navy shall, and shall cause its Affiliates to,
provide, upon ten (10) days’ prior written notice from Red Lion, any information
within its or its Affiliates’ possession that Red Lion reasonably requests in
connection with any Services being provided (either by Navy or any of its
Affiliates or an unaffiliated third-party provider), including any applicable
invoices, agreements documenting the arrangements between Affiliate or
third-party provider and the Provider and other supporting documentation.

 

Section 5.02.                          Taxes.  (a) Without limiting any
provisions of this Agreement, the Recipient shall bear any and all sales, use,
transaction, services, gross receipts (to the extent imposed in lieu of sales or
transfer taxes) and transfer taxes and other similar charges (and any related
interest and penalties) imposed on, or payable with respect to, Services and any
fees or charges, including any Service Charges, payable by it pursuant to this
Agreement (any such taxes or amounts “Service Taxes”).

 

(b)                                 Notwithstanding anything to the contrary in
Section 5.02(a) or elsewhere in this Agreement, the Recipient shall be entitled
to withhold from any payments to the Provider any such taxes that Recipient is
required by law to withhold and shall pay over such taxes to the applicable
taxing authority.  If the Recipient withholds any amounts respecting Service
Taxes, the sum payable by the Recipient to the Provider shall be increased as
necessary so that after such withholding has been made (including such
withholdings applicable to the additional

 

11

--------------------------------------------------------------------------------


 

amounts payable under this Section), the Provider receives an amount equal to
the sum it would have received had no such withholding been made.

 

Section 5.03.                          No Right to Set-Off.  The Recipient shall
pay the full amount of Service Charges and shall not set-off, counterclaim or
otherwise withhold any amount owed to the Provider under this Agreement on
account of any obligation owed by the Provider to the Recipient that has not
been finally adjudicated, settled or otherwise agreed upon by the Parties in
writing.

 

Section 5.04.                          Allocation of Rebates.  If (a) the
Provider receives rebates applicable to resources utilized by the Provider to
provide the Services, (b) such rebate applies to a period of time during which
the Provider utilized the subject of such rebate to provide the Services, and
(c) the Recipient has paid all Service Charges relating to such Services for the
period of time to which such rebate applies, then to the extent the Provider has
received such rebate (either as a cash payment or as a credit against fees on an
invoice), such rebate shall be allocated between the Provider and the Recipient
on a pro rata basis to reflect the relative percentage of the usage of the
applicable resource for the benefit of the Provider or the Recipient,
respectively.  Where a rebate does not correspond to a particular Service
category, Service Charge category, or time period during which the Services were
provided, the applicable rebate shall be adjusted or divided as appropriate to
derive an effective rebate rate for the Service categories, Service Charge
categories, and time periods with respect to which rebates are to be allocated
pursuant to this Section 5.04.

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

Section 6.01.                          Standard for Service.  (a) Except where
the Provider is restricted by an existing contract with a third party or by Law,
and unless any Schedule hereto indicates otherwise or the parties shall agree in
writing to a different arrangement, Navy agrees to, and to cause each Provider
(i) to comply with all applicable Laws and perform the Services such that the
nature, quality, standard of care and the service levels at which such Services
are performed are no less than the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
the Provider during the twelve-month period prior to the Closing Date (or, if
not so previously provided, then substantially similar to that which are
applicable to similar services provided to the Provider’s Affiliates or other
business components); and (ii) upon receipt of written notice from the Recipient
identifying any outage, interruption or other failure of any Service, to respond
to such outage, interruption or other failure of any Services in a manner that
is no less than that which is substantially similar to the manner in which such
Provider or its Affiliates responded to any outage, interruption or other
failure of the same or similar services during the twelve-month period prior to
the Closing Date (the Parties acknowledge that an outage, interruption or other
failure of any Service shall not be deemed to be a breach of the provisions of
this Section 6.01 so long as the applicable Provider complies with this
clause (ii)).  As of or following the date of this Agreement, if the Provider is
or becomes aware of any restriction on the Provider by an existing contract with
a third-party that would restrict the nature, quality, standard of care or
service levels applicable to delivery of the Services to be provided by the
Provider to the Recipient, the Provider shall promptly notify

 

12

--------------------------------------------------------------------------------


 

the Recipient of any such restriction (which notice shall in any event precede
any change to, or reduction in, the nature, quality, standard of care or service
levels applicable to delivery of the Services resulting from such restriction)
and use good faith efforts to provide such Services in a manner as closely as
possible to the standards described in this Section 6.01, and the Parties shall
negotiate in good faith an amendment to the applicable Schedule to reflect such
change to, or reduction in, the nature, quality, standard of care or service
levels of the Service, as applicable.  The Provider shall have no obligation to
provide any Services hereunder in respect of any business, assets or properties
acquired by the Recipient or any of its Affiliates subsequent to the Closing
Date.

 

(b)                                 It is understood and agreed that a Provider
may (but is not obligated to) from time to time modify, change or enhance the
manner, nature, quality and/or standard of care of any Service provided to the
Recipient to the extent such Provider is making a similar change in the
performance of such services for the Provider and its Affiliates.  The Provider
shall promptly furnish to Recipient notice with respect to such modifications,
changes or enhancements, including a reasonably detailed description thereof. To
the extent any such modification or change affects a Service and relates to
technology, software or information systems, the Provider shall have no
obligation to continue to provide, or cause to be provided, such Service using
the prior technology, software or information systems, but shall be required to
provide such Service in accordance with this Agreement (or an alternate service
that meets the requirements for such Service set out in Schedule A) using its
upgraded or changed technology, software or information systems.  Any reasonable
incremental expense incurred by the Provider in making any such modification,
change or enhancement to the Services performed hereunder or in providing such
Services on an ongoing basis shall be taken into account in the calculation of
Service Costs to the extent contemplated by Section 5.01(a); provided, no such
incremental cost in making any such modification, change or enhancement to the
Services performed hereunder or in providing such Services on an ongoing basis
shall be taken into account to the extent an alternative service is utilized by
Provider. The Provider shall have no obligation to provide, or cause to be
provided, Services to the extent any changes are made to the Recipient’s
business that materially increase or materially adversely increase the
Provider’s burden with respect to the provision of such Services or that make
commercially impracticable the provision of such Services, unless and only to
the extent the Parties otherwise agree in writing or as expressly set forth
herein.

 

(c)                                  The Provider shall have the right to shut
down temporarily for maintenance purposes the operation of the Facilities
providing any Service whenever, in the Provider’s sole and absolute discretion,
such action is necessary; provided, however, that no preplanned temporary
shutdown shall occur with less than forty-eight (48) hours’ advance notice to
the applicable Recipient. For clarity, the Provider may temporarily close
Facilities without advance notice in order to perform maintenance in response to
an emergency or an event that impairs the use of the Facility.  The Provider
shall be relieved of its obligations to provide the Services affected by such
shutdown during the period that its Facilities are so shut down, and the
Recipient shall be relieved of its obligations to pay the Service Charges and
potential Termination Charges related to such Services in respect of periods
after the date the applicable Services so shut down.

 

13

--------------------------------------------------------------------------------


 

Section 6.02.                          Disclaimer of Warranties.  Except as
expressly set forth in this Agreement, the Parties acknowledge and agree that
the Services are provided as-is, that the Recipients assume all risks and
liability arising from or relating to its use of and reliance upon the Services
and each Provider makes no representation or warranty with respect thereto. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, PROVIDERS HEREBY EXPRESSLY
DISCLAIM ALL REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICES, WHETHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO
QUALITY, PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR
FITNESS OF THE TRANSITION SERVICES FOR A PARTICULAR PURPOSE.

 

Section 6.03.                          Compliance with Laws and Regulations. 
Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement.  No Party will knowingly
take any action in violation of any such applicable Law that results in
liability being imposed on the other Party.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.                          Personal Injury.  EACH PARTY (AS AN
INDEMNIFYING PARTY) SHALL ASSUME ALL LIABILITY FOR AND SHALL RELEASE,
DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY, ITS AFFILIATES, AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, AND AGENTS (ALL AS INDEMNIFIED
PARTIES) FREE AND HARMLESS FROM AND AGAINST ALL LOSSES IN CONNECTION HEREWITH IN
RESPECT OF INJURY TO OR DEATH OR SICKNESS OF ANY EMPLOYEE, AGENT, OR
REPRESENTATIVE OF THE INDEMNIFYING PARTY, ITS AFFILIATES OR THEIR CONTRACTORS OR
SUBCONTRACTORS OF ANY PARTY, HOWSOEVER ARISING AND WHETHER OR NOT CAUSED BY THE
NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE) OF THE
INDEMNIFIED PARTIES, EXCEPT TO THE EXTENT SUCH LOSS IS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY.

 

Section 7.02.                          Indirect and Other Damages. 
Notwithstanding anything to the contrary contained in this Agreement, the
Providers shall not be liable to the Recipient or any of its Affiliates or
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any punitive, special, indirect,
incidental, consequential, or exemplary damages (including any lost profits,
lost savings, loss of reputation or loss of opportunity included in such
damages), which in any way arise out of, relate to or are a consequence of, the
performance or nonperformance by the Providers (including any Affiliates and
Representatives of a Provider and any third-party providers, in each case,
providing the applicable Services) under this Agreement or the provision of, or
failure to provide, any Services under this Agreement; provided, however, that
(i) the Provider may be liable to the other Party for any such damages that
result directly from the willful misconduct or gross negligence of the
Providers, and (ii) to the extent a Party is otherwise determined to be entitled
to recover any punitive, special, indirect, incidental, consequential, or
exemplary damages, such damages may

 

14

--------------------------------------------------------------------------------


 

be recovered only to the extent the Party claiming such damages has actually
paid amounts to a third party as part of a judgment or settlement.

 

Section 7.03.                          Limitation of Liability.  Subject to
Section 7.04, the liabilities of each Provider and its Affiliates and
Representatives, collectively, under this Agreement for any act or failure to
act in connection herewith (including the performance or breach of this
Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, shall not exceed the
total aggregate Service Charges (excluding any third-party costs and expenses
included in such Service Charges) actually paid to such Provider by the
Recipient pursuant to this Agreement.

 

Section 7.04.                          Obligation To Re-perform; Liabilities. 
In the event of any breach of this Agreement by any Provider with respect to the
provision of any Services (with respect to which the Provider can reasonably be
expected to re-perform in a commercially reasonable manner), the Provider shall
(a) promptly correct in all material respects such error, defect or breach or
re-perform in all material respects such Services at the written request of the
Recipient and at the sole cost and expense of the Provider and (b)  subject to
the limitations set forth in Sections 7.01 and 7.02, reimburse the Recipient and
its Affiliates and Representatives for liabilities attributable to such breach
by the Provider.  Other than as set forth in Section 7.06, the remedy set forth
in this Section 7.04 shall be the sole and exclusive remedy of the Recipient for
any such breach of this Agreement.  Any request for re-performance in accordance
with this Section 7.04 by the Recipient must be in writing and specify in
reasonable detail the particular error, defect or breach, and such request must
be made no more than one (1) month from the date such breach occurred.

 

Section 7.05.                          Release and Recipient Indemnity.  Subject
to Section 7.01, each Recipient hereby releases the Providers and their
Affiliates and Representatives (each, a “Provider Indemnified Party”), and each
Recipient hereby agrees to indemnify, defend and hold harmless each such
Provider Indemnified Party from and against any and all liabilities arising
from, relating to or in connection with the use of any Services by such
Recipient or any of its Affiliates, Representatives or other Persons using such
Services, except to the extent that such liabilities arise out of, relate to or
are a consequence of the applicable Provider Indemnified Party’s bad faith,
gross negligence or willful misconduct.

 

Section 7.06.                          Provider Indemnity.  Subject to
Section 7.01, each Provider hereby agrees to indemnify, defend and hold harmless
the Recipients and their Affiliates and Representatives (each a “Recipient
Indemnified Party”), from and against any and all liabilities arising from,
relating to or in connection with the use of any Services by such Recipient or
any of its Affiliates, Representatives or other Persons using such Services or
in connection with the sale, delivery, provision or use of any Services provided
under or contemplated by this Agreement to the extent that such liabilities
arise out of, relate to or are a consequence of the applicable Provider’s bad
faith, gross negligence or willful misconduct.

 

Section 7.07.                          Indemnification Procedures.  The
provisions of Article III of the Separation Agreement shall govern claims for
indemnification under this Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 7.08.                          Liability for Payment Obligations. 
Nothing in this Article VII shall be deemed to eliminate or limit, in any
respect, Red Lion’s express obligation in this Agreement to pay Termination
Charges or Service Charges for Services rendered in accordance with this
Agreement.

 

Section 7.09.                          Exclusion of Other Remedies.  The
provisions of Sections 7.04, 7.05 and 7.06 of this Agreement, subject to
Section 7.03, shall be the sole and exclusive remedies of the Provider
Indemnified Parties and the Recipient Indemnified Parties, as applicable, for
any claim, loss, damage, expense or liability, whether arising from statute,
principle of common or civil law, principles of strict liability, tort, contract
or otherwise under this Agreement.

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.                          Dispute Resolution.  (a) In the event of
any dispute, controversy or claim arising out of or relating to the transactions
contemplated by this Agreement, or the validity, interpretation, breach or
termination of any provision of this Agreement, or calculation or allocation of
the costs of any Service, including claims seeking redress or asserting rights
under any Law (each, a “Dispute”), Navy and Red Lion agree that the Navy
Services Manager and the Red Lion Services Manager (or such other persons as
Navy and Red Lion may designate) shall negotiate in good faith in an attempt to
resolve such Dispute amicably.  If such Dispute has not been resolved to the
mutual satisfaction of Navy and Red Lion within fifteen (15) days after the
initial written notice of the Dispute (or such longer period as the Parties may
agree), then such Dispute shall be resolved in accordance with the dispute
resolution process referred to in Article V of the Separation Agreement;
provided, that such dispute resolution process shall not modify or add to the
remedies available to the Parties under this Agreement.

 

(b)                                 In any Dispute regarding the amount of a
Service Charge, if after such Dispute is finally resolved pursuant to the
dispute resolution process set forth or referred to in Section 8.01(a), it is
determined that the Service Charge that the Provider has invoiced the Recipient,
and that the Recipient has paid to the Provider, is greater or less than the
amount that the Service Charge should have been, then (a) if it is determined
that the Recipient has overpaid the Service Charge, the Provider shall within
five (5) business days after such determination reimburse the Recipient an
amount of cash equal to such overpayment, plus the Interest Payment, accruing
from the date of payment by the Recipient to the time of reimbursement by the
Provider; and (b) if it is determined that the Recipient has underpaid the
Service Charge, the Recipient shall within five (5) business days after such
determination reimburse the Provider an amount of cash equal to such
underpayment, plus the Interest Payment, accruing from the date such payment
originally should have been made by the Recipient to the time of payment by the
Recipient.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.01.                          Term and Termination.  (a) This Agreement
shall commence immediately upon the Closing Date and shall terminate upon the
earlier to occur of:  (i) the last date on which either Party is obligated to
provide any Service to the other Party in accordance with the terms of this
Agreement or (ii) the mutual written agreement of the Parties to terminate this
Agreement in its entirety; provided, however, that this Agreement shall
terminate with respect to any individual Service (or category of Services, as
applicable), (i) automatically upon the completion of such individual Service
(or category of Services, as applicable) or (ii) upon the mutual written
agreement of the Parties to terminate this Agreement with respect to such
individual Service (or category of Services, as applicable).

 

(b)                                 (i) Without prejudice to a Recipient’s
rights with respect to a Force Majeure, a Recipient may from time to time
terminate this Agreement with respect to any individual Service or the entirety
of the Services or any portion thereof, (A) for any reason or no reason (y) upon
providing to the Provider sixty (60) days’ prior written notice, and (z) subject
to the obligation to pay any applicable Termination Charges pursuant to
Section 9.02, or (B) if the Provider of such Service has failed to perform any
of its material obligations under this Agreement with respect to such Service,
and such failure shall continue to exist thirty (30) days after receipt by the
Provider of written notice of such failure from the Recipient; and (ii) a
Provider may terminate this Agreement with respect to one or more Services, in
whole but not in part, at any time upon prior written notice to the Recipient if
the Recipient has failed to perform any of its material obligations under this
Agreement relating to such Services, including making payment of Service Charges
when due, and such failure shall be continued uncured for a period of thirty
(30) days after receipt by the Recipient of a written notice of such failure
from the Provider.  The relevant Schedule shall be updated to reflect any
terminated Service.  In the event that any Service is terminated other than at
the end of a month, the Service Charge associated with such Service shall be
pro-rated for the remainder of such month appropriately.  The Parties
acknowledge that there may be interdependencies among the Services being
provided under this Agreement that are not identified on the applicable
Schedules, and agree that if the Provider’s ability to provide a particular
Service in accordance with this Agreement is materially and adversely impacted
by the termination of another Service in accordance with
Section 9.01(b)(i)(A) prior to the expiration of the period of the maximum
duration for such Service, the Parties shall negotiate in good faith to amend
the Schedule relating to such impacted continuing Service, which amendment shall
be consistent with the terms of, and the pricing methodology used for,
comparable Services.

 

(c)                                  A Recipient may from time to time request a
reduction in part of the scope or amount of any Service.  If requested to do so
by Recipient, the Provider agrees to discuss in good faith appropriate
reductions to the relevant Service Charges in light of all relevant factors
including the costs and benefits to the Provider of any such reductions.  If,
after such discussions, and without prejudice to Recipient’s rights under
Section 9.01(b), the Recipient and the Provider do not agree to any requested
reduction of the scope or amount of any Service and the relevant Service Charges
in connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this Agreement.  In the event that a
Recipient and a Provider agreed to any reduction of Service and the relevant
Service Charges, the relevant Schedule shall be updated to reflect such reduced
Service.  In the event that any Service is reduced other than at the end of a
month, the Service Charge associated with such Service for the month in which
such Service is reduced shall be pro-rated appropriately.

 

17

--------------------------------------------------------------------------------


 

Section 9.02.                          Effect of Termination.  Upon termination
of any Service pursuant to this Agreement, the Provider of the terminated
Service will have no further obligation to provide the terminated Service, and
the relevant Recipient will have no obligation to pay any future Service Charges
relating to any such Service; provided, that the Recipient shall remain
obligated to the relevant Provider for the (i) Service Charges owed and payable
in respect of Services provided prior to the effective date of termination and
(ii) any applicable Termination Charges.  In connection with termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any such termination, and in connection with a termination
of this Agreement, Article I, Article VII (including liability in respect of any
indemnifiable liabilities under this Agreement arising or occurring on or prior
to the date of termination), Article VIII, Article IX, Article X, all
confidentiality obligations under this Agreement and liability for all due and
unpaid Service Charges and any applicable Termination Charges payable pursuant
to the early termination of a Service, shall continue to survive indefinitely.

 

Section 9.03.                          Force Majeure.  (a) No Provider (nor any
Person acting on its behalf) shall have any liability or responsibility for
failure to fulfill any obligation under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure;
provided, that (i) the Provider (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of Force Majeure on its
obligations; and (ii) the nature, quality and standard of care that the Provider
shall provide in delivering a Service after a Force Majeure shall be
substantially the same as the nature, quality and standard of care that the
Provider provides to its Affiliates and its other business components with
respect to such Service.  In the event of an occurrence of a Force Majeure, the
Provider shall give notice of suspension as soon as reasonably practicable to
the other stating the date and extent of such suspension and the cause thereof,
and the Provider shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause. In such event, the
Recipient shall be relieved of any and all obligations in respect of the payment
of any Service Charge for the applicable suspended Service with respect to the
period of time such Service is suspended as a result of the applicable Force
Majeure.

 

(b)                                 During the term of this Agreement, including
during the period of a Force Majeure, the Recipient shall be entitled to seek an
alternative service provider with respect to any Service(s) (at Recipient’s own
expense).

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01.                   No Agency.  Nothing in this Agreement shall be
deemed in any way or for any purpose to constitute any party an agent of another
unaffiliated party in the conduct of such other party’s business.  Each Provider
of any Service under this Agreement shall act as an independent contractor and
not as the agent of the Recipient in performing such Service, maintaining
control over its employees, its subcontractors and their employees and complying
with all withholding of income at source requirements, whether federal, state,
local or foreign.

 

18

--------------------------------------------------------------------------------


 

Section 10.02.                   Subcontractors.  A Provider may hire or engage
one or more subcontractors to perform any or all of its obligations under this
Agreement; provided, that (i) such Provider shall use the same degree of care in
selecting any such subcontractor as it would if such contractor was being
retained to provide similar services to the Provider and (ii) such Provider
shall in all cases remain responsible for all of its obligations under this
Agreement with respect to the scope of the Services, the standard for services
as set forth in Article VI and the content of the Services provided to the
Recipient.

 

Section 10.03.                   Treatment of Confidential Information.  (a) The
Parties shall not, and shall cause all other persons providing Services or
having access to information of the other Party that is known to such Party as
confidential or proprietary (“Confidential Information”) not to, disclose to any
other person or use, except for purposes of this Agreement, any Confidential
Information of the other Party; provided, however, that each Party may disclose
Confidential Information of the other Party, to the extent permitted by
applicable Law:  (i) to its Representatives on a need-to-know basis in
connection with the performance of such Party’s obligations under this
Agreement; (ii) in any report, statement, testimony or other submission required
to be made to any Governmental Authority having jurisdiction over the disclosing
Party; or (iii) in order to comply with applicable Law, or in response to any
summons, subpoena or other legal process or formal or informal investigative
demand issued to the disclosing Party in the course of any litigation,
investigation or administrative proceeding.  In the event that a Party becomes
legally compelled (based on advice of counsel) by deposition, interrogatory,
request for documents subpoena, civil investigative demand or similar judicial
or administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,
cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing all available objections thereto, such as
objections based on settlement privilege.  In the event that such protective
order or other similar remedy is not obtained, the disclosing Party shall
furnish only that portion of the Confidential Information that has been legally
compelled, and shall exercise its commercially reasonable efforts (at such other
Party’s expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.  Navy’s Confidential Information shall
include any data and software that Red Lion or any of its Affiliates are
provided or have access to solely as a result of the access rights provided in
Section 4.01.

 

(b)                                 Each Party shall, and shall cause its
Representatives to protect the Confidential Information of the other Party by
using the same degree of care to prevent the unauthorized disclosure of such as
the Party uses to protect its own confidential information of a like nature.

 

(c)                                  Each Party shall cause its Representatives
to agree to be bound by the same restrictions on use and disclosure of
Confidential Information as are binding upon such Party in advance of the
disclosure of any such Confidential Information to them.

 

(d)                                 Each Party shall comply with all applicable
state, federal and foreign privacy and data protection Laws that are or that may
in the future be applicable to the provision of Services under this Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 10.04.                   Further Assurances.  Each Party covenants and
agrees that, without any additional consideration, it shall execute and deliver
any further legal instruments and perform any acts that are or may become
necessary to effectuate this Agreement.

 

Section 10.05.                   Notices.  Except with respect to routine
communications by the Navy Services Manager and Red Lion Services Manager under
Section 2.03, all notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 10.05):

 

(i)                                     if to Navy:

 

Nabors Industries Ltd.

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention: Corporate Secretary

 

with a copy to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Attention: General Counsel

Facsimile: (281) 775-4319

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attention:  Charles J. Conroy

Scott W. Golenbock

Facsimile: (212) 822-5219

 

(ii)                                  if to Red Lion:

 

C&J Energy Services Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM12

Bermuda

 

20

--------------------------------------------------------------------------------


 

Attention:  Corporate Secretary

 

with a copy to:

 

C&J Energy Services Ltd.

3990 Rogerdale Rd.

Houston, TX 77042

Attention: Steven Carter

Facsimile: (713) 325-5920

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Stephen M. Gill

Facsimile: (713) 615-5956

 

Section 10.06.                   Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced under any
Law or as a matter of public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

Section 10.07.                   Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement, the Separation Agreement,
the Merger Agreement and the other Ancillary Agreements, constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement
and supersede all prior agreements and undertakings, both written and oral,
between or on behalf of the Parties with respect to the subject matter of this
Agreement.

 

Section 10.08.                   No Third-Party Beneficiaries.  Except as
provided in Article VII with respect to Provider Indemnified Parties and
Recipient Indemnified Parties, this Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person, including any union or any employee or former employee of Navy or Red
Lion, any legal or equitable right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement.

 

Section 10.09.                   Governing Law.  This Agreement (and any claims
or disputes arising out of or related to this Agreement or to the transactions
contemplated by this Agreement or to the inducement of any Party to enter into
this Agreement or the transactions contemplated by this Agreement, whether for
breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall in all respects be governed by, and

 

21

--------------------------------------------------------------------------------


 

construed in accordance with, the Laws of the State of New York, including all
matters of construction, validity and performance, in each case without
reference to any conflict of Law rules that might lead to the application of the
Laws of any other jurisdiction.

 

Section 10.10.                   Amendment.  No provision of this Agreement,
including any Schedules to this Agreement, may be amended, supplemented or
modified except by a written instrument making specific reference to this
Agreement or any such Schedules to this Agreement, as applicable, signed by all
the Parties.

 

Section 10.11.                   Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Schedule are
references to the Articles, Sections, paragraphs and Schedules of this Agreement
unless otherwise specified; (c) references to “$” shall mean U.S. dollars;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) Navy and Red Lion have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

 

Section 10.12.                   Counterparts.  This Agreement may be executed
in one or more counterparts, and by each Party in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.13.                   Assignability.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  No party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party hereto; provided,
however that either Party may assign its rights hereunder to an Affiliate
without the prior written consent of the other Party; provided, further, that
such assigning Party shall remain liable for its obligations hereunder
notwithstanding such assignment.

 

22

--------------------------------------------------------------------------------


 

Section 10.14.                   Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

 

Section 10.15.                   Non-Recourse.  No past, present or future
director, officer, employee, incorporator, member, partner, shareholder,
stockholder, Affiliate, agent, attorney or representative of either Navy or Red
Lion or their respective predecessors, successors or Affiliates shall have any
liability for any obligations or liabilities of Navy or Red Lion, respectively,
under this Agreement or for any claims based on, in respect of, or by reason of,
the transactions contemplated by this Agreement.

 

[The remainder of this page is Intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name: Mark D. Andrews

 

Title: Corporate Secretary

 

 

 

 

 

NABORS RED LION LIMITED

 

 

 

 

 

By:

/s/ Mark D. Andrews

 

Name: Mark D. Andrews

 

Title: Director

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Services Managers

 

 

Position

Navy Services Manager

Sri Valleru, Vice President and Chief Information Officer

 

 

Red Lion Services Manager

Steven Carter, Chief Information Officer

 

--------------------------------------------------------------------------------


 

Schedule A
Services

 

NOTES:

·                  Certain Services contemplated herein and intended to be
governed by this Agreement are described in further detail in that certain
Project Services Agreement by and between Nabors Corporate Services, Inc.
(“NCS”) and C&J, including in Annexes 1-10 thereto.

·                  NCS IT Services are listed under ‘NCS IT Services’ column
based on the type of service provided for the associated item.

·                  Certain Functional and Business Services to be provided by
NCS and/or NCM are listed under ‘Provider of service to NCPS’ and ‘Provider of
service to NPS’. If NCPS or NPS is listed in these columns, it indicates that
these Function and Business Services will be provided internally by NCPS or NPS
and are not part of the Functional and Business Services to be provided by NCS
in accordance with the TSA.  In such instances, NCS will provide NCS IT Services
in accordance with the TSA.

·                  Unless otherwise specified, all Services are provided to all
business unit locations (H.O. and Remote).

 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

IT

 

Access Control

 

Authentication

 

MS Active Directory

 

Microsoft

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Access Control

 

Network Account Management

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Access Control

 

Systems Access Management

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Common

 

File/Print

 

MS & Oracle

 

Microsoft

 

On-premise

 

PaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Common

 

Collaboration

 

Sharepoint 2013

 

Microsoft

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Common

 

Requests (tickets) management

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Common

 

Email

 

Office365

 

Microsoft

 

SaaS

 

SaaS

 

NCS

 

NCS

 

NCS IT

IT

 

Common

 

Nabors imaged desktops

 

 

 

 

 

 

 

PaaS

 

NCS

 

NCS

 

Sourcing, image and the install services. Physical hardware or non-image related
additional SW licenses coded directly to BU (NCPS & NPS)

IT

 

Common

 

HQ phone services

 

 

 

 

 

 

 

NCS

 

 

 

 

 

Maintain voicemail recording redirecting to new phone number

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

IT

 

Common

 

Mobile phones and aircards

 

 

 

 

 

 

 

IaaS

 

NCS to provide service
NCPS to recover related expenses

 

NCS to provide service
NPS to recover related expenses

 

Sourcing, image and the install services. Physical hardware or non-image related
additional SW licenses and monthly carrier services coded directly to BU (NCPS &
NPS)

IT

 

Common

 

LAN/WAN Communications, including VSAT support

 

 

 

 

 

 

 

IaaS

 

NCS to provide service
NCPS to recover related expenses

 

NCS to provide service
NPS to recover related expenses

 

Sourcing, image and the install services. Physical hardware or non-image related
additional SW licenses and monthly carrier services coded directly to BU (NCPS &
NPS)

IT/Sales & Marketing

 

Marketing

 

Nabors.com

 

 

 

 

 

 

 

IaaS

 

NCS

 

NCS

 

 

IT

 

Applications

 

Application support for all applications currently supported by NCS IT

 

Various

 

Various

 

Various

 

IaaS (details for specific application are listed under associated functions)

 

Various

 

Various

 

 

HR

 

Recruiting

 

Requisition Management

 

Taleo

 

Oracle

 

SaaS

 

SaaS

 

NCPS

 

NPS

 

All charges associated to external job site posting will be charged directly to
the BU (NCPS & NPS)

 

Services will end when C&J systems separation occurs (C&J version of the systems
are cloned).

HR

 

Recruiting

 

Applicant Tracking

 

Taleo

 

Oracle

 

SaaS

 

SaaS

 

NCPS

 

NPS

 

 

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

HR

 

Recruiting

 

Offer Letter Management

 

Taleo

 

Oracle

 

SaaS

 

SaaS

 

NCPS to provide service; NCS to provide offer letter template management or
appropriate system access to allow NCPS to report

 

NPS to provide service; NCS to provide offer letter template management or
appropriate system access to allow NCPS to report

 

 

HR

 

Recruiting

 

Pre-employment screening

 

Taleo

 

Oracle

 

SaaS

 

SaaS

 

NCPS; NCS to manage vendors and background check packages

 

NPS; NCS to manage vendors and background check packages

 

All third party service charges will be coded/charged directly to the BU (NCPS &
NPS)

HR

 

Employee Management

 

Employee On-boarding

 

Employee Portal

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

HR

 

Employee Management

 

Employee Management - Requisition

 

myWorkfoce - COS

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

HR

 

Employee Management

 

Employee Master Data Management (HR)

 

HCM - HR

 

Oracle

 

On-premise

 

SaaS

 

NCPS/NCS

 

NPS/NCS

 

Any oracle-based activities, including reports that must be run in Oracle rather
than MyWorkforce, need to be provided by NCS

HR

 

Timetracking and Payroll

 

Vacation Requests

 

myPayroll- Vacation Requests

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

HR

 

Timetracking and Payroll

 

Time and Attendance - SGA & Field Support

 

myPayroll - Timesheets

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

HR

 

Timetracking and Payroll

 

Time and Attendance - Field Services

 

NFS

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

HR

 

Timetracking and Payroll

 

Payroll Processing

 

HCM - Payroll

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

 

HR

 

Timetracking and Payroll

 

Grade Rate Table Management for Field Personnel

 

HCM - HR/Payroll

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

 

HR

 

Timetracking and Payroll

 

Garnishments and court orders

 

HCM - Payroll

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Payroll

HR

 

Timetracking and Payroll

 

Payroll Tax Reporting and Payments

 

HCM - Payroll

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NPS

 

NCS Payroll

HR

 

Timetracking and Payroll

 

Payroll Reporting (non-tax)

 

HCM - Payroll

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NPS

 

 

HR

 

Benefits

 

Employee Portal Self-service

 

myBenefits- Benefits Enrollment

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCM

 

 

HR

 

Benefits

 

401(k) Rollover Assistance

 

BOL

 

Merrill Lynch

 

On-premise

 

PaaS

 

NCS

 

N/A

 

Includes KVS 401(k) information assistance

HR

 

Benefits

 

RRSP/NRSP Administration

 

HCM - OAB

 

 

 

On-premise

 

SaaS

 

N/A

 

NCM

 

 

HR

 

Benefits

 

Benefits Reporting

 

HCM - OAB

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCM

 

 

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

HR

 

Benefits

 

H&W Benefits Administration & Billing

 

HCM - OAB

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCM

 

 

HR

 

Benefits

 

COBRA Administration

 

 

 

HCSC

 

 

 

PaaS

 

NCS

 

N/A

 

 

HR

 

Benefits

 

Leave of Absence Administration

 

HCM - OAB

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCM

 

 

HR

 

Benefits

 

Qualified Administration Medical Support

 

HCM - OAB

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

N/A

 

 

HR

 

Benefits

 

Benefit Vendor Files

 

HCM - OAB

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCM

 

 

HR

 

Benefits

 

Benefit Call Center

 

CISCO Call Agent

 

Nabors

 

On-premise

 

PaaS

 

NCS

 

N/A

 

 

HR

 

Benefits

 

Benefits Vendor Management

 

Various Systems

 

Nabors

 

On-premise

 

PaaS

 

NCS

 

NCM

 

 

HR

 

Benefits

 

Claims management

 

HCM - OAB

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCM

 

For workerscomp and unemployment, only claims relating events prior to the close
date will be processed by Nabors. All new claims will not be processed by
Nabors.

All medical and other benefits will be processed by Nabors until NCPS employees
are moved to C&J benefits

HR

 

Performance Management

 

Goals Management

 

SuccessFactors(myGoals)- Goals

 

SAP

 

SaaS

 

SaaS

 

NCS

 

NCS

 

Services will end when C&J systems separation occurs (C&J version of the systems
are cloned).

HR

 

Performance Management

 

Performance - Annual Appraisals Management

 

SuccessFactors - Appraisals (myAppraisals)

 

SAP

 

SaaS

 

SaaS

 

NCS

 

NCS

 

Services will end when C&J systems separation occurs (C&J version of the systems
are cloned).

HR

 

Performance Management

 

Annual Compensation Management

 

SuccessFactors - Compensation

 

SAP

 

SaaS

 

SaaS

 

NCS

 

NCS

 

Services will end when C&J systems separation occurs (C&J version of the systems
are cloned).

HR

 

Performance Management

 

Training tracking and management

 

myTraining

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

HR

 

Performance Management

 

Travel Management

 

myTravel

 

CWT

 

SaaS

 

SaaS

 

NCS

 

NCS

 

 

HR

 

Performance Management

 

Workforce Analytics

 

MicroStrategy

 

MicroStrategy

 

On-premise

 

N/A

 

N/A

 

N/A

 

 

Finance

 

Order to Cash

 

Customer Management — Master

 

AR

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

NCS/NCM

 

 

Finance

 

Order to Cash

 

Contract Management — Pricebooks

 

NFS

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Order to Cash

 

Field Tickets - Online

 

NFS

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Order to Cash

 

Field Tickets - Offline

 

NFS - Offline

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

AR

 

Sales Tax Setup

 

NFS

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NPS

 

 

Finance

 

AR

 

Invoice Recording

 

AR

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

AR

 

Customer Invoice to Cash

 

AR

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

AR

 

Collections Process

 

GetPaid

 

Sun Guard

 

On-premise

 

PaaS

 

NCPS

 

NCM

 

 

Finance

 

AR

 

AR Month End Closing

 

AR

 

Oracle

 

On-premise

 

SaaS

 

NCPS/NCS

 

NPS/NCS

 

NCS controls the period; NPS finalizes data for month

Finance

 

AR

 

Backoffice Reporting

 

EIS

 

Other

 

On-premise

 

SaaS

 

NCPS

 

NPS/NCM

 

 

Finance

 

AR

 

AR Analytics

 

MicroStrategy

 

MicroStrategy

 

On-premise

 

N/A

 

N/A

 

N/A

 

 

Finance

 

Inventory

 

Item Master Management - Inventory

 

Inventory

 

Oracle

 

On-premise

 

SaaS

 

NCS IT

 

N/A

 

Nabors NCS IT

Finance

 

Inventory

 

Transfer Creation and Receipt

 

Inventory

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

N/A

 

 

Finance

 

Inventory

 

WIP

 

Inventory

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

N/A

 

 

Finance

 

Inventory

 

Adjustments

 

Inventory

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

N/A

 

NCPS Accounting

Finance

 

Inventory

 

Month end physical count/system and reconciliation

 

Inventory/Spreadsheet

 

Oracle/Excel

 

On-premise

 

IaaS

 

NCPS

 

N/A

 

NCS Materials Management Field and Corp

Finance

 

AP

 

SOA Maintenance

 

SOA

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

SOA process will be contained within NCPS/NPS from Day 1

Finance

 

AP

 

Use Tax & GST Setup

 

NSG/Oracle

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Tax

Finance

 

AP

 

Invoice Processing

 

AP

 

Oracle & myPayables

 

On-premise

 

SaaS

 

NCS/NCPS

 

NCS/NPS

 

NCS AP

Finance

 

AP

 

Supplier Payment Process

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS AP

Finance

 

AP

 

Bank Statement Reconciliation

 

Cash Management

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

NCM/NCS

 

 

Finance

 

AP

 

Escheatment/Unclaimed Prop

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS AP (StoneRiver Tracking Software)

Finance

 

AP

 

Credit Card/PCard Administration

 

myRequests

 

PNC/ComdataWebsite (NCPS), Diners Club and USBank (NPS)

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Travel (Activate/deactivate Cards, Limits)

Finance

 

AP

 

Credit Card/PCard Payment Processing

 

Oracle

 

PNC/ComdataWebsite (NCPS), Diners Club and USBank (NPS)

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS AP

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Finance

 

AP

 

1099 Reporting

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS AP (1099-Pro Software)

Finance

 

AP

 

AP Month end closing

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

 

Finance

 

AP

 

Expense Report Self-Service

 

iExpense & myPayables

 

Nabors/Oracle

 

On-premise

 

SaaS

 

NCS/NCPS

 

NCS/NPS

 

 

Finance

 

AP

 

Audit of Expense Reports

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

per Nabors policies

Finance

 

AP

 

A/P analytics

 

AP

 

Oracle & EIS (no myBIT)

 

On-premise

 

SaaS

 

NCS

 

NCS

 

 

Finance

 

AP

 

Recurring Payments

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

Recurring payments such as leases, utilities, rents continued and supported

Finance

 

Assets

 

Drawings Management

 

Adept

 

On-premise

 

Synergis

 

N/A

 

N/A

 

N/A

 

 

Finance

 

Assets

 

Category Definitions

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA

Finance

 

Assets

 

Asset Category Type, Make and Model Definition

 

myAssets

 

On-premise

 

Nabors

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing (Catalog Team)

Finance

 

Assets

 

Maintenance Bill of Material

 

NSG

 

On-premise

 

Nabors

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing & IT - We do not do anything tied to mBOM’s in system - only item
master setup

Finance

 

Assets

 

AFE New/Update Request and Approval Management

 

myAFE

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

SOA process will be contained within NCPS/NPS from Day 1

Finance

 

Assets

 

AFE accounting cross validation and budget maintenance

 

AFE

 

On-premise

 

Oracle/Nabors

 

SaaS

 

NCS

 

NCS

 

NCS Accounting

Finance

 

Assets

 

Asset Creation, Transfer and Disposal

 

myAssets

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Assets

 

Asset Physical/Cycle Counts

 

myAssets

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Assets

 

Asset certification schedule and work order management

 

myAssets

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Assets

 

Asset maintenance procedures and work order management

 

myAssets

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Assets

 

Asset Depreciation

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA

Finance

 

Assets

 

Asset Transfers & Intercompany Sales

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA

Finance

 

Assets

 

Asset Retirement

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Finance

 

Assets

 

Fixed Assets Corporate & Tax Books

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA - existing books.

Any new books setup as part of the integration services will be maintained part
of TSA

Finance

 

Assets

 

Month end closing of FA Period

 

FA

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA

Finance

 

Assets

 

Data Extraction and Reporting

 

Oracle & EIS

 

On-premise

 

Other

 

SaaS

 

NCS/NCPS

 

NCS/NPS

 

 

Finance

 

Assets

 

Analytical reporting

 

myBIT (MicroStrategy)

 

On-premise

 

MicroStrategy

 

N/A

 

N/A

 

N/A

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

P2P and SCM Analytical reporting

 

GL

 

On-premise

 

Oracle

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Chart of account management

 

GL (moving2015)to Hyperion

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS Accounting

Finance

 

Reconciliation, Compliance and Reporting

 

Cost Center Management (General Ledger)

 

Cost Center Table

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS

 

NCS FA and NCS Accounting

Finance

 

Reconciliation, Compliance and Reporting

 

Cost Center Delegations

 

myCostCenters

 

On-premise

 

Nabors

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Planning and Budget Management

 

GL

 

On-premise

 

Oracle

 

SaaS

 

NCPS/NCS

 

NPS/NCS/NCM

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Period Close Management (journal adjustments, reconciliation, processing
allocation and periodic entries)

 

GL

 

On-premise

 

Oracle

 

SaaS

 

NCPS/NCS

 

NPS/NCS

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Cash reconciliation

 

Cash Management

 

On-premise

 

Oracle

 

SaaS

 

NCPS

 

NPS/NCM

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Creation, upload, validation, approvals and process of subledger journals

 

GL (moving2015)to Hyperion

 

On-premise

 

Oracle

 

SaaS

 

NCPS

 

NPS

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

GTC Controls for export restrictions

 

GTC

 

SaaS

 

Other

 

SaaS

 

N/A

 

N/A

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

Consolidation of Books/Ledger

 

GL (moving2015)to Hyperion

 

On-premise

 

Oracle

 

SaaS

 

NCS

 

NCS/NCM

 

 

Finance

 

Reconciliation, Compliance and Reporting

 

SEC reporting (generating Blue book reports - FSG)

 

Oracle & EIS

 

On-premise

 

Other

 

SaaS

 

NCPS

 

NCM

 

 

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Finance

 

Reconciliation, Compliance and Reporting

 

Back office data extraction and reporting

 

myBIT (MicroStrategy)

 

On-premise

 

MicroStrategy

 

N/A

 

N/A

 

N/A

 

 

Finance

 

Tax

 

Income Tax Provision

 

Onesource Tax

 

Thomson Reuters

 

 

 

PaaS

 

NCS

 

NCS

 

NCS Tax

Finance

 

Tax

 

2015 Property Tax Renditions- gather information and send to 3rd party
consultant

 

N/A

 

N/A

 

 

 

PaaS

 

NCS

 

NPS

 

NCS Tax

Finance

 

Tax

 

Income Tax Returns

 

Onesource Tax

 

Thomson Reuters

 

 

 

PaaS

 

NCS

 

NCS

 

NCS Tax

Finance

 

Tax

 

Income Tax Payments

 

N/A

 

N/A

 

 

 

PaaS

 

NCS

 

NCS

 

NCS Tax

Finance

 

Tax

 

Sales & Use Tax Returns

 

GL/NFS

 

Nabors

 

 

 

PaaS

 

NCS

 

NPS

 

NCS Tax

Finance

 

Tax

 

Quarterly State Fuel Tax Return

 

Comdata/AP

 

Nabors

 

 

 

PaaS

 

NCS

 

NPS

 

NCS Tax

Finance

 

Tax

 

Property Tax Payments

 

N/A

 

N/A

 

 

 

PaaS

 

NCS

 

NCS

 

NCS Tax

Finance

 

Tax

 

Deferred taxes, prepaid taxes, and income tax payables - TPRF

 

N/A

 

N/A

 

 

 

PaaS

 

NCS

 

NCS

 

NCS Tax

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchase Requisitions

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCSP

 

NPS

 

 

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchase Requisitions Created by Suppliers in NSG

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Vendor Services setup of access for vendors. Vendor creates - Most are
shared with other BU’s.

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Requisition Approvals

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

NCPS & NPS

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchase Orders Create, Change and Issue

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

NCS buyers will be moved to NCPS pre close

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

RFQ Creation

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

NCS buyers will be moved to NCPS pre close

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Sales Quote Creation

 

NSG/myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCS / NCPS

 

NPS/NCS

 

Buyer or Vendor can create - all non-catalog pricing on a best-effort basis

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Change Orders Created by Vendors (SIR’s)

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NPS/NCS

 

Vendors create SIR and buyer approves. Vendor access and maintenance managed by
NCS purchasing (Vendor Services)

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchase Orders Approvals

 

PO

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

NCPS

 

NCS buyers will be moved to NCPS pre close

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchase Order Distributed to Vendor

 

Email/Fax/NSG/B2B

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

Approved PO’s auto sent to vendors based on Oracle and NSG vendor setup

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Goods Receiving Entry Process

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCPS/

 

NPS

 

NCS buyers will be moved to NCPS pre close

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Goods receiving entry process Inventory first and second step

 

Oracle Inventory

 

Oracle

 

On-premise

 

SaaS

 

NCPS

 

N/A

 

NCS buyers will be moved to NCPS pre close

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

ASN and ASN B2B

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing and NCS IT Setup and maintenance. Most vendors shared with other
Nabors BU

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Goods Receipt Entry - B2B

 

 

 

 

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing and NCS IT setup and maintenance. Vendor creates - Most are
shared vendors with other Nabors BU’s

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Goods Return/Creation

 

myPurchasing and Oracle Inventory

 

Nabors/Oracle

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

NCS buyers will be moved to NCPS pre close

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Invoice Entry Self-Service - Nabors

 

myPayables

 

Nabors

 

On-premise

 

SaaS

 

NCSP/NCS

 

NPS/NCS

 

 

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Invoice Entry Self-Service - Suppliers

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing setup and management of vendor access

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Invoice Entry - B2B Process

 

myPayables and Oracle

 

Nabors/Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing and NCS IT setup and maintenance. Vendor creates - Most are
shared vendors with other Nabors BU’s

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Supplier File Room

 

myFileRoom (DocLoc)

 

Other

 

On-premise

 

SaaS

 

N/A

 

N/A

 

AP

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Vendor Maintenance

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing (Vendor Services)

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Vendor On Boarding Request Creation

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

MyRequest process for vendor add

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Vendor On Boarding Request Approval

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS purchasing and IT maintains approval tables. Not split out by Business Unit

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Vendor On Boarding New Setup

 

AP

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Vendor Maintenance for NSG

 

NSG

 

 

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing (Vendor Services)

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Ship To Creation and Maintenance

 

PO

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Bill To Creation and Maintenance

 

PO

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Work Group Maintenance Creation and

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Bill To Defaults

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Purchasing Close

 

PO

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing Tied to All Nabors BU’s

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Inventory Close

 

PO

 

Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing Tied to All Nabors BU’s

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Item Master NSG and Oracle Creation and Maintenance

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Catalog Creation and Maintenance

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing - Catalog price files maintained and updated.

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

MSA Management

 

myRequests

 

Nabors

 

On-premise

 

SaaS

 

NCPS

 

NPS

 

Part of On Boarding process and contact management handled manually.
After close, for the new NCPS only vendors, no MSA will be setup by Nabors. Will
be setup as vendor using PO terms and conditions.

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Setup Standard Notes

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing - Form not split out by Org or Business Unit

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Call Center

 

Cisco

 

Cisco

 

On-premise

 

PaaS

 

NCS

 

NCS

 

NCS Purchasing

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Expedite Notification Setup

 

NSG

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing - Form not split out by Org or business Unit

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Setup Reason Codes

 

myPurchasing

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

NCS

 

NCS Purchasing - Form not split out by Org or business Unit

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

ComData, PNC P-Card B2B Process

 

B2B Process

 

Nabors

 

On-premise

 

SaaS

 

NCS

 

N/A

 

B2B Process interfaces with ComData and Nabors HR, Fixed Assets and Payables
(NCS IT, NCS AP, NCS Purchasing), Approvals and overrides for ComData, PNC

Procurement

 

MSA

 

Rebates and Discounts

 

AP

 

Oracle

 

 

 

 

 

NCS

 

 

 

Discounts and rebates for NCPS credit of shared contracts will continue to be
processed based on the practices prior to the close until the physical
separation of the systems or processes.

Procurement

 

Purchase Order, Invoice, and MasterVendor

 

Standard and ad-hoc Reporting

 

myPurchasing and Oracle (no myBIT)

 

Nabors/Oracle

 

On-premise

 

SaaS

 

NCS

 

NCS

 

Standard procurement reporting and ad-hoc reports, including procurement KPIs

QHSE

 

HSE

 

Safety Observation Cards

 

myHSE-SOC

 

Nabors

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

QHSE

 

HSE

 

Bulletin creation, approvals and acknowledgement

 

myHSE-Bulletins

 

Nabors

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

 

--------------------------------------------------------------------------------


 

Function

 

Category

 

Description

 

NBR System/ Solution

 

Vendor

 

Type

 

NCS IT Services

 

Provider of
service to
NCPS

 

Provider of
service to NPS

 

Notes

QHSE

 

HSE

 

Near Miss creation and tracking

 

myHSE-Near Miss

 

Nabors

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

QHSE

 

HSE

 

Incident creation and interface

 

myHSE-Incidents

 

Nabors

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

QHSE

 

HSE

 

Incident Investigation Tracking

 

Desktop Apps

 

Other

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

QHSE

 

HSE

 

Incident Claims mgmt. and reporting

 

ICE

 

Fara/York

 

BPO

 

IaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

QHSE

 

HSE

 

Analytical reporting

 

myBIT (MicroStrategy)

 

MicroStrategy

 

On-premise

 

N/A

 

N/A

 

N/A

 

 

QHSE

 

HSE

 

Training

 

myTraining

 

Nabors

 

On-premise

 

SaaS

 

N/A

 

N/A

 

Moving to C&J Systems. Access to history

Maint

 

Diagnostic

 

Caterpillar diagnostic

 

Nexiq Pro-Link Engines IQ for CAT

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Detroit Diesel diagnostic

 

DDEC

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Alison Transmission diagnostic

 

Universal Allison DOC

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Cummins diagnostic

 

Cummins InSite

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Canrig Mud diagnostic

 

Allen-Bradley Software PLC

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Tractor-trailer ABS diagnostic

 

Bendix Acom Diagnostics

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Tractor-trailer ABS diagnostic

 

Meritor Wabco

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

Maint

 

Diagnostic

 

Mack diagnostic

 

Volvo/Macktool Premium Tech

 

Other

 

On-premise

 

Sourcing

 

N/A

 

N/A

 

Managed and supported within NCPS

 

--------------------------------------------------------------------------------


 

Schedule B

 

Facilities

 

Function

 

Item/Process

 

Description

 

Duration Post-
Close

 

Notes

 

Estimated Monthly Cost

Facilities

 

Victoria, TX

 

Lessor: Nabors Drilling USA, LP

Lessee: Nabors Completion & Production Services Co.

Address: 6204 Highway 59N, Victoria, Texas

 

Month-to Month but no later than 12/31/15

 

NCPS will sublease the 20 acre production services yard from NDUSA on a month to
month basis, with thirty days’ notice required for termination of the sublease

 

$6,800

Facilities

 

Altius Centre, Canada

 

Lessor: Nabors Drilling Canada, Ltd.

Lessee: Nabors Production Services, Ltd.

Address: 500 - 4th Avenue SW, Calgary, Alberta, Canada

 

Termination Date: 11/30/20

 

NPS will sublease 6 offices from NDCL on a month to month basis, with thirty
days’ notice required for termination of the sublease

 

Increasing annually from CDN $3,281.25 (1/1/15 — 11/30/15) to CDN $4,156.25
(12/1/19 — 11/30/20) (plus parking fees and proportionate share of building
occupancy costs, taxes and expenses)

Facilities

 

Altius Centre, Canada

 

Lessor: Nabors Drilling Canada, Ltd.

Lessee: Abandonrite, a division of Nabors Production Services, Ltd.

Address: 500 - 4th Avenue SW, Calgary, Alberta, Canada

 

Termination Date: 11/30/20

 

Abandonrite, a division of NPS, will sublease 15 offices from NDCL on a month to
month basis, with thirty days’ notice required for termination of the sublease

 

Increasing annually from CDN $9,843.75 (1/1/15 — 11/30/15) to CDN $12,468.75
(12/1/19 — 11/30/20) (plus parking fees and proportionate share of building
occupancy costs, taxes and expenses)

 

--------------------------------------------------------------------------------


 

Function

 

Item/Process

 

Description

 

Duration Post-
Close

 

Notes

 

Estimated Monthly Cost

Facilities

 

Grand Prairie, Canada

 

Lessor: Nabors Drilling Canada, Ltd.

Lessee: Nabors Production Services, Ltd.

Address: 8801 - 99th Street, Clairmont, Grand Prairie, Canada

 

Month-to Month but no later than 12/31/15

 

NPS will sublease a workshop from NDCL on a month to month basis, with thirty
days’ notice required for termination of the sublease

 

CDN $21,450

Facilities

 

Grand Prairie, Canada

 

Lessor: Nabors Drilling Canada, Ltd.

Lessee: Nabors Production Services, Ltd.

Address: 8601 - 99th Street, Clairmont, Grand Prairie, Canada

 

Month-to Month but no later than 12/31/15

 

NPS will sublease yardspace from NDCL on a month to month basis, with thirty
days’ notice required for termination of the sublease

 

CDN $1,627.50

 

--------------------------------------------------------------------------------


 

Schedule C

 

Benefits Transition

 

Employee Benefit Plan Name

 

Expected
Duration

Nabors Industries Inc. Comprehensive Welfare Benefits Plan (all applicable
welfare benefits provided thereunder):

·                  Blue Cross/Blue Shield - medical, prescription drug and
dental

·                  Kaiser Permanente (fully funded HMO — California)

·                  United Healthcare vision plan

·                  Basic life insurance

·                  Basic accidental death & dismemberment (AD&D)

·                  Optional life insurance (employee and dependent)

·                  Optional accidental death & dismemberment (AD&D) (employee
and dependent)

·                  Long-term disability

·                  Short-term disability

·                  Business Travel Accident (BTA); Ace American Insurance

·                  Flexible Spending Account (Healthcare and Dependent Care
FSA)/Bank of America

·                  Employee Assistance Plan

 

 

The last day of the quarter following the quarter in which the closing date
occurs.

Leave of Absence (FMLA, etc)

 

The last day of the quarter following the quarter in which the closing date
occurs.

Policy 300.40.2 (Vacation) of the Nabors Industries, Inc. Human Resources
Policies and Procedures Manual, with effective date January 1, 2009

 

The last day of the quarter following the quarter in which the closing date
occurs.

 

--------------------------------------------------------------------------------


 

Employee Benefit Plan Name

 

Expected
Duration

Index No. NCPS 21.0 of the Nabors Completion & Production Services Co. Human
Resources Policies and Procedures Manual

 

The last day of the quarter following the quarter in which the closing date
occurs.

Paid-Time Off Policy (including sick leave)

 

The last day of the quarter following the quarter in which the closing date
occurs.

 

--------------------------------------------------------------------------------


 

Schedule D

 

Navy IT Security Policies

 

--------------------------------------------------------------------------------


 

[g75323km35i001.jpg]

NABORS INDUSTRIES, INC.

HUMAN RESOURCES POLICIES AND PROCEDURES MANUAL

 

SUBJECT

 

INFORMATION TECHNOLOGY

 

SECTION —
MISCELLANEOUS

 

NUMBER — 300.80.1

PAGE -

1 of 14

 

EFFECTIVE DATE -
January 1, 2002

 

SUPERSEDES ISSUE DATED -
May 1, 1999

 

1

--------------------------------------------------------------------------------


 

POLICY

 

The Information Technology {IT} computing resources and networks are the sole
and exclusive property of the company and have become an integral part of the
Company’s business operations. In order to ensure that these computing resources
and networks are used in a responsible manner and in the best interests of the
Company, all employees are required to comply with the following procedure.

 

PROCEDURE

 

1.                                      Introduction

 

The purpose of this policy is to set forth the procedure that has been developed
to ensure effective and appropriate use of computing resources and network
services. Computing resources include software and hardware related to personal
computers, printers, scanners, servers, and the AS 400. The Networks include
both the Local Area Networks (LAN’s) and the Wide Area Network (WAN), which is a
data and voice communication internet of local area networks (LANs) located in
various offices of Nabors subsidiary company offices around the world. These WAN
and LANs that are sometimes referred to as Nabors Network (NABNET) are connected
to the World Wide Web (the Internet).

 

2.                                      User Accounts

 

User accounts are required to access any of the computer resources and/or
networks at all times. Each user account is identified by a unique account name
(“User ID”). Separate User IDs may be required for different computer resources
and networks.

 

A.                  Eligibility for User Accounts

 

All Nabors employees are eligible for a user account with approval from their
Supervisor/Manager. Guest user accounts are available for people who have a
business reason for having one.

 

B.                  Obtaining a User Account

 

Requests by Nabors employees and guests for User accounts must be made through
the IT Helpdesk using the User Security Form [See HR Policy Manual / HR Forms or
Nabors Net / HR Forms]. The information on the User Security Form enables IT to
establish and customize each employee’s computing profile, including e-mail,
access to administrative records, and other computing resources. The User
Security Form must be approved by the employee’s or guest’s Supervisor/Manager.
To verify the activation of the user account, the employee or guest should
contact the IT Helpdesk. Once an employee’s user account is activated, it
remains active as long as the user is employed by a Nabors subsidiary.

 

2

--------------------------------------------------------------------------------


 

Guest user account requests must specify an expiration date that cannot be
longer than 90 days from the user account activation date.

 

C.                  Use of User Accounts

 

User Accounts are provided for file storage, printing, electronic mail, Internet
access, and for activities related to the Company’s business. Each account
represents an allocation of a scarce computing resource and as such is monitored
by IT systems administrators for appropriate use. User accounts may be revoked
if:

 

·                  the account is found to have been used for activities that
violate any portion of this Policy, or

 

·                  the owner of the account has been found violating any portion
of this Policy, or

 

·                  the owner of the account is no longer employed by Nabors.

 

Activation of a user account constitutes an agreement that the user understands
and will abide by all policies and procedures regarding the use of computing
resources and networks.

 

D.                  Sharing User Accounts

 

Each user account is assigned for the sole use of a single user. Sharing of
accounts is prohibited. The user for whom the account was created is responsible
for the security of the account and all actions associated with the use of the
account. Each user account has only one authorized user. If users wish to share
information or otherwise collaborate in a group, they must use appropriate
network file permissions combined with appropriate group membership.

 

E.                   Deactivation and Deletion of User Accounts

 

Active user accounts are deactivated prior to deletion. The inactive state is an
intermediate step between an active user account and a deleted user account. In
the inactive state, access is denied to the user and electronic mail addressed
to the account is returned to the sender. Files may be archived and deleted upon
request of the department manager. An account may be changed to the active state
from the inactive state up to the time the account is deleted. When an account
is deleted, all files in the user’s directory are either deleted or moved.
Electronic mail sent to the user will then be rejected.

 

3

--------------------------------------------------------------------------------


 

F.                    Restriction of User Accounts

 

User account may also be temporarily restricted. There are a number of reasons
why this may occur ranging from misuse of computing resources or networks to the
detection of a virus on the local computer. If the user account has been
restricted, upon attempting to log in, the user may see a short message to the
effect of “Please see the System Administrator”, “Please contact the Help Desk”
or “Unable to Access Network Resources”. The user either may not be permitted to
login to the network or, if logged in, may be disconnected from the network.

 

G.                  Determining User Account Misuse

 

Users are often the first to detect unauthorized use of their account. If this
occurs, users must notify the IT Systems Administrator immediately or contact
the IT Helpdesk.

 

3.        Security

 

A.                  Selecting a User Account Password

 

The most vulnerable part of any computer system may be the user account
password. Any computer system, regardless of what security systems are in place,
can be exploited by intruders who can gain access by guessing a password or
learning the password from the user. It is important that users select a
password that is hard to guess and not share the password with ANYONE. In
addition, the user should not write down the password on a sheet of paper or a
sticky note and store in the desk drawer. Passwords should be alpha numeric
including both letters and numbers. Passwords should also use at least one
special character such as “!@#$%^&*”.

 

B.                  Changing A Password

 

It is the responsibility of the user to change the password periodically.
Changing the password ensures that if another individual obtains a password the
period of exposure will be limited. The system will prompt the user to change
the password every 4 to 6 weeks. Users who forget their account passwords must
call the IT Help Desk to obtain a new one. IT Help Desk personnel will verify
your identity prior to resetting your passwords.

 

C.                  Sharing and Protecting Data

 

Network user accounts are created to provide access to all files and directories
(folders) and services within a department. An individual or the department
manager must request that the IT Help Desk restrict access to protected files or
directories housed on the network. User and administrative security of various
networks/systems are controlled by their respective System Administrators.

 

4

--------------------------------------------------------------------------------


 

4.        Network Printers

 

Network printers are an efficient way to utilize print resources. In many cases
a large network class printer can serve many users effectively. In some cases it
may be more appropriate to utilize a personal printer. This decision must be
made by the user in conjunction with his or her manager.

 

IT provides networked laser printers in many offices, in the print/copy rooms
and other central locations. When several print jobs are submitted to a shared
printer at one time, or if the shared printer is temporarily out of service due
to a low toner or a paper misfeed, the print jobs are stored in a print queue
until the printer is made available.

 

Paper and toner should be purchased, monitored, and installed in the printers by
individual departments/groups. Printer malfunctions should be reported to the IT
Help Desk.

 

Abuse of network printer resources is a violation of IT policy. Examples of user
abuse of network printer resources include:

 

·                  attempting to print on any media which the printer is not
designed to use;

 

·                  any activity which could harm the printer, print server or
network;

 

·                  any activity which would deny the service of the printer to
other users

 

·                  removal or movement of the network printer.

 

5.        Rights and Responsibilities Associated With User Accounts, Computing
Resources and Printing Resources

 

User accounts on a network host provides access to applications and files on the
network and printers connected to the network. Internet access provides access
to resources on the World Wide Web. IT computing resources are shared by all
Nabors employees on a fair and equitable basis. It is the responsibility of IT
not only to provide these computing resources but also to ensure that the rights
of users are not infringed upon by the abuse of other users. IT utilizes every
means available to detect abuse of computing resources. Penalties for abuse of
IT computing resources such as personal computers, printers, software, network
resources include temporary and permanent restriction of network privileges,
employment termination, and in extreme cases criminal prosecution. The following
are examples of the types of abuse that are not tolerated

 

A.                  Violation of Laws

 

5

--------------------------------------------------------------------------------


 

Any usage of computing resources or networks for an activity that violates any
local, state or federal regulation is prohibited even though that activity may
not be explicitly referred to in this document.

 

B.                  Theft and Vandalism of computing resources

 

C.                  Writing, downloading or knowingly proliferating worms and
viruses

 

D.                  Storing files on the network that are not for business
purposes

 

All data must be stored on the Network. Directories on the IT Network are backed
up every day of the workweek. Only changes will be backed up on Mondays through
Thursdays. A complete backup is done on Friday. IT backs up disk data on all
servers including the IBM AS/400 and HP servers every day of the workweek. All
backups are kept in a safe location off-site for a period of 28 days. This
backup strategy may change as the applicable technology improves.

 

IT does not permit storage of data on the local hard drives (C: or D:). Local
hard drives on the individual machines are not backed up and consequently data
may be lost if a computer crashes. Computers are reformatted when needed, in
which case all the information on the local drives will be lost. The IT
Department is not responsible for any data loss associated with a local drive or
storage unit.

 

E.                   Reading, copying or deleting a file on the network without
permission from the owner

 

The ability to read, alter, copy or delete a file belonging to another user does
not imply permission to read, alter, copy or delete that file. Users must not
read, alter, copy or delete a file on the AS/400 unless it pertains to their
daily responsibilities.

 

F.                    Password protecting documents on the network or PC
workstation.

 

Password protected files cannot be scanned for viruses. Password protected
documents will be deleted without notice. If a user requires additional security
for a document, a request for assistance should be submitted to the IT Help Desk

 

G.                  Transferring Files to or from different locations on the
network.

 

Transferring files to or from different locations on the network and/or
Internet, in particular, transferring files which contain offensive material,
information for financial gain, or monetary or sexual solicitations is
prohibited. Users must not back up their PCs onto the IT Network or copy/load
any executables or games or screen-savers or audio/video clips onto any network
drive. Executables consist of any files with EXE, VBS, COM, DLL, or SYS
extensions. Restrictions pertaining to the duplication of copyrighted materials
also apply.

 

H.                 Installing and/or Playing Electronic Games on Nabors
Computers

 

6

--------------------------------------------------------------------------------


 

Electronic games waste CPU cycles and network bandwidth and in some cases have
detrimental effects on computer systems.

 

I.                      Unauthorized Use of Computing Resources

 

Users must have an active IT Network account to use the IT computing resources.

 

J.                      Breaking Into Accounts

 

Breaking into accounts includes, but is not limited to, gaining access to a
user’s account while the user is away from a terminal or a workstation or
efforts to determine another user’s password by closely watching a login. If an
employee finds a user logged on to the network and that user cannot be located
the employee should log out the user’s computer immediately. The employee should
not tamper with any programs or data files in the user’s directory.

 

K.                 Cracking or Attempting to Crack Passwords

 

Cracking of passwords includes storing or transferring encrypted or unencrypted
password information and writing, transferring, compiling, storing or running
programs designed to guess passwords or otherwise gain unauthorized access to
user or system accounts or passwords. It also includes programs or techniques
designed to trick users into divulging their password.

 

L.                   Sharing of Accounts between Users

 

Sharing of accounts between users includes attempting to impersonate another
user or conceal an identity when sending e-mail or posting to news groups.

 

M.               Accessing Information in Others User’s Home Directory

 

Other user’s files should not be accessed even if the files are readable and/or
writable.

 

N.                  Unauthorized Modification of Files

 

Modification of files includes writing or modifying files, which have file
permissions set to allow modification or writing. This also includes creating
new files, renaming, or deleting existing files in directories which may have
directory permissions set to allow creation or modification of files.

 

O.                  Unauthorized Broadcast Messages

 

Unauthorized broadcast messages include messages that contain profanity or abuse
another user.

 

P.                    Using Computing Resources For PERSONAL Monetary Gain

 

7

--------------------------------------------------------------------------------


 

Q.                  Infringing on Licensing and Copyrights

 

IT provides access to a suite of supported software applications on host
computers and on Network connected computers. Most software packages and
applications are licensed and/or copyrighted. Various licensing arrangements
have been negotiated to provide this software. In some cases, IT has purchased a
copy of the software for each machine while in other cases, software packages
have “floating node” licenses that limit the number of concurrent users.
Licensed software and documentation may not be copied unless the license
explicitly states that it may be. Copying software to diskette or any other
media or to an unauthorized computer is a violation of IT policy and of various
state and federal laws and is prohibited by Nabors. If a user suspects that he
or she might be utilizing illegally obtained software he or she must report the
suspicion to his or her manager immediately. Managers must obtain legal copies
of the software prior to usage.

 

All employees should to be aware of how intellectual property laws, regulations,
and policies apply to the electronic environment and respect the property of
others. Any copyright infringement is prohibited.

 

R.                  Disrupting or Degrading Service

 

In a large integrated computer network that is shared by a large number of
users, such as the Company’s network, many services depend upon distributed
computing resources and often upon other network services. These resources
include servers, printers, workstations, and the network infrastructure (hubs,
switches, routers, cabling system). These resources function in a cooperative
manner to provide the variety of network services enjoyed by our many users. It
is often difficult to ascertain what impact the disruption or degradation of a
computing resource or a network service may have on other network users. IT
reserves the right to terminate any process or break any network connection that
it determines is adversely affecting the system or the rights of other users.

 

The following is a list of user behavior that may cause disruption or
degradation of service:

 

·                  improperly turning a machine off;

 

·                  unplugging the network connection for a machine while it is
on;

 

·                  modifying or reconfiguring the software, operating system or
hardware of a computer or network facility without permission of the IT
department or administrative unit that is in charge of the machine. Other users
of the computer and the technicians who support it, are expecting to find it set
up exactly the way it was left.

 

·                  attempting to use more resources than the machine can handle
(i.e. running a large number of I/O or computationally intensive applications,
like opening large Excel spreadsheets);

 

8

--------------------------------------------------------------------------------


 

·                  excessive printing on networked printers, using excessive
disk space, or otherwise degrading system performance by monopolizing shared
resources;

 

·                  running programs which lock the screen or keyboard
(exceptions to this are System Administrators or other IT personnel working on
systems related programs and machines located in offices with the approval of
the office occupant);

 

·                  sending excessive email;

 

·                  transmitting, receiving, or forwarding of chain
letters/e-mails which consist of jokes, hoaxes, poems, images, pornography,
stories or ASCI art of a non-business nature.

 

S.                    Excessive Central Processing Usage

 

The machines on the IT network represent an enormous amount of processing power.
It is tempting for users to attempt to run programs on as many machines as
possible to decrease the total turnaround time of the job. However, running jobs
on remote machines can have a serious impact on the interactive performance of
the machine. This could render the machine virtually unusable to anyone else.
This problem is even more acute if the offending program performs a large amount
of I/O, bogging down the network and the file servers. In general, using
multiple remote machines for running computational programs is prohibited. If a
user has a large computational problem they should contact the Systems
Administrator to work out a plan before running the program.

 

T.                   Exceeding Disk Quotas

 

All Banyan and Microsoft Windows NT/2000 accounts are created with a disk quota
that limits the amount of disk space a user can access. Once disk quotas have
been met, the user will be notified by the IT Department. Under these
circumstances the user must reduce the amount of data on the space or arrange
for increased disk space. Disk quotas limits are enforced on the IT Network.
Failure to reduce your file storage below your quota within a reasonable period
of time may result in the deactivation of your account and e-mail address and
the removal of your files.

 

IT provides a temporary directory when users have a temporary need for disk
space in excess of the quota. Files in this directory are automatically removed
after seven days. Users requiring additional disk space on a permanent basis
should submit a request to the IT Help Desk. The IT Network Manager must approve
all requests for additional space.

 

U.                  Misuse of Electronic Mail and Internet

 

9

--------------------------------------------------------------------------------


 

All users who have access to the Banyan and/or Microsoft NT/2000 Network will
automatically have access to e-mail. Users are encouraged to read their e-mail
regularly and file mail items they wish to keep in their home directory. Other
items should be deleted. Unread mail takes up space in the system queues. If the
mail files in all the folders exceed over 150 messages the user will no longer
be able to receive or send e-mails. In such cases, the user will be notified of
all the mail that was returned. In addition, there is an 8MB limit on the size
of an e-mail message (including attachments). Employees who need to send large
files to other users should split the mail into multiple e-mails.

 

The Internet is an information retrieval system that incorporates the use of
hypertext links and makes extensive use of text integrated with imagery, video
and audio data. Internet access is available only for certain users, authorized
by Department Managers and IT. IT operates an Intranet Server, which is referred
to as NaborsNet (http://NaborsNet). The NaborsNet Web Page provides links to
departmental web pages.

 

Electronic mail (e-mail) is covered under the Electronic Communications Privacy
Act of 1986. Misuse of electronic mail and internet includes sending any type of
message that the sender would be unwilling to sign. (i.e. obscene, or otherwise
abusive messages.) This act provides for prosecution of individuals found
surreptitiously capturing, reading or altering another’s e-mail without
permission. Do not e-mail any message you would not be willing to sign and put
in the mail.

 

Misuse of electronic mail and internet also includes any attempt to forge an
e-mail message is considered an abuse of network privileges. If a user receives
mail that could have been forged, the e-mail should be confirmed with the
supposed sender. If it is determined that the e-mail is a forgery, contact the
IT systems administrator or the IT Help Desk at 281775-8559. A complete copy of
the message should be saved for further investigation.

 

Misuse of electronic mail and internet also includes the sending of chain
letters which are a violation of U.S. Postal regulations and are considered a
serious violation of IT network policies.

 

Misuse of electronic mail and internet also includes:

 

·                  Transmitting, retrieving or storing any communications of a
discriminatory, harassing, or of a sexually explicit, abusive, profane or
offensive nature.

 

·                  Creating messages with derogatory or inflammatory remarks
about an individual’s race, age, disability, religion, national origin, physical
attributes or sexual preference.

 

·                  Any purpose which is illegal, against Company policy or
contrary to the Company’s best interest.

 

10

--------------------------------------------------------------------------------


 

·                  Solicitation of non-Company business or for any purpose
intended for personal gain.

 

·                  Transmitting, receiving, or forwarding of chain letters which
consist of jokes, poems, images, pornography, stories or ASCI art of a non-
business nature.

 

·                  Unauthorized mass mailings, which are prohibited. An example
of an unauthorized mass mailing is using a mail client’s address book or a
directory service to send SPAM e-mail to every user listed there.

 

The Company routinely monitors usage patterns of its E-mail communications. The
reasons for this monitoring include cost analysis/allocation and the management
of the Company’s gateway to the Internet. All messages created, sent, or
retrieved over the E-mail System and Internet are the property of the Company
and should be considered public information. The Company reserves the right to
access and monitor all messages and files on the Company’s E-mail and Internet
system. Employees should not assume electronic communications are totally
private and should transmit highly confidential data in other ways. Cases of
email abuse will be referred to individual’s department heads.

 

E-mails are for business purposes only. Nabors reserves the right to monitor all
incoming and outgoing emails and Internet traffic for content and/or violations
of policy. There is no private email within the Nabors Corporate Network.

 

V.                  Misuse of News/Bulletin Boards

 

Misuse of News/Bulletin Boards includes postings deemed obscene, inflammatory,
or otherwise abusive. Misuse of News/Bulletin Boards also includes posting a
message that a user would not be willing to tell someone face to face. Any
attempt to forge a news posting is prohibited.

 

W.               Unauthorized Connection to the Network

 

Only IT personnel and IT authorized personnel may connect their personal PCs to
the IT Network. Employees and/or Contractors may not bring their personal
computers into the Nabors environment and connect them to the Nabors Corporate
network under any circumstances. Nabors will not add network cards or software
to those computers. In the event that network access is critical for this
contractor the department manager must purchase a computer that follows the
company specifications which may be connected to the network.

 

X.                  Unauthorized Installation of Software /Hardware to the
Network

 

IT provides general purpose and office productive software on all the computers
and installs approved applications at the request of various departments. Only
IT Personnel and IT authorized personnel are allowed to install software on any
Company’s computers.  With the exception of IT and personnel and IT authorized

 

11

--------------------------------------------------------------------------------


 

personnel, no employee may modify and/or install hardware (example, adding or
removing memory, installing a larger hard drive or sound card, etc.) on any
company PC. Employees should request IT Help Desk at 281-775-8559 to request
installation of any software.

 

Y.                  Providing Access to your Computers using Modems

 

Under no circumstances are Users with modems and communications software (Ex:
ProComm) on their computers allowed to keep their computers in ‘Receive (Host)
Mode’, which allows access to intruders.

 

6.        System Administration’s Responsibilities

 

IT personnel are held to a higher standard than other users because they have
the capability and responsibility to maintain system integrity. On host systems
such as the IBM AS/400, HP, the Banyan Network and Microsoft Windows NT/2000,
System Administrators and other IT personnel possess access rights which allow
them to read, write, or execute any file on the system. System Administrators
are entrusted with the security and privacy of all data on the network. As such,
confidentiality will always be maintained.

 

A.                  Privacy and Confidentiality

 

IT Personnel are required to protect the confidentiality and integrity of the
users private information and other company specific information including but
not limited to System Passwords, IP Addresses, security configuration, specific
hardware/software configuration during and after their employment with Nabors.

 

B.                  Liability

 

Every effort is made to safeguard data stored on computers, however, IT Systems
Administrators are not liable for any loss of data or loss of service on the IT
network.

 

C.                  Investigation of Policy Violations

 

IT System Administrators are charged with investigating policy violations and
suspected abuse of computing resources and information (files, e-mails, etc.) on
the network. During such investigations, System Administrators may inspect
program and data files and monitor network traffic.

 

7.        Enforcement

 

A.                  Temporary Restriction

 

Access to a user’s account may be temporarily restricted for a number of
reasons, including:

 

·                  maintenance or servicing of the network;

 

12

--------------------------------------------------------------------------------


 

·                  dissemination of information before continued use of an
account;

 

·                  investigation of policy violations or suspected abuse of
resource.

 

Temporary access restrictions are intended to be short term and usually require
the user to contact the appropriate System Administrator for reactivation. The
investigation of network policy violations may require a number of potentially
affected accounts to be temporarily restricted. A user of an account may not
necessarily be the subject of the investigation. For example, it may be
suspected that the user’s password has been broken by a third party.

 

B.                  Permanent Restriction

 

If it is determined that a user’s policy violations are so serious that
continued use of the IT network would infringe upon the rights or security of
other users, or affect the well-being of the Company, the user’s account will be
permanently restricted. The President of the Company and Chief Information
Officer must approve activation of permanent access restrictions.

 

C.                  Prosecution

 

Users accused of severe abuse may be referred to your Company President and
Chief Information Officer for further action or to the appropriate law
enforcement agency.

 

D.                  Non-Employees and Recovery of Costs

 

Non-employees accused of severe abuse will be referred to local law enforcement
officials. If expenses are incurred during unauthorized use (i.e. paper, printer
supplies, etc.), IT reserves the right to pursue full reimbursement of those
costs from the individual.

 

8.        Reporting Procedures

 

A.                  Suspicious Activity

 

Users should watch for any suspicious activity involving computer equipment and
report it to the IT Help Desk and/or building security immediately.

 

B.                  Theft and Vandalism

 

Theft and vandalism of computer equipment should be reported immediately to the
IT Help Desk. Nothing at the scene of the theft or vandalism including hardware,
software and data should be disturbed in order to prevent the destruction of
potential evidence.

 

13

--------------------------------------------------------------------------------


 

C.                  Electronic Security

 

Users who suspect that the security of their account has been breached should
notify the IT Help Desk as soon as possible. The IT Help Desk will alert the
System Administrator.

 

D.                  Notification of Remote System Administrators

 

Violation of policies on a remote system requires the notification of the remote
System Administrator who will notify IT Networking Services via the IT Help Desk
to advise them of the situation.

 

E.                   Inoperative and malfunctioning Equipment

 

Inoperative or malfunctioning computer equipment should be reported to the IT
Help Desk. Problems associated with a remote login, or accessing the IT network
from other offices should also be reported to the IT Help Desk After normal
working hours, these calls are forwarded to the IT Night Operator.  Network
support personnel are on call after hours and on weekends and holidays.

 

F.                    Software Problems

 

Software problems should be reported to the IT Help Desk.

 

G.                  Recovery of Deleted Files

 

All files on the IT Network are backed up daily. To request restoration of
deleted files, users should contact IT Network Services through the IT Help Desk
and provide the following information:

 

·                  exactly which file(s) need to be restored; including the
directory in which the files were located (i.e. Proposal.XLS file under
K:\Users\Scv directory);

 

·                  the date and time the file(s) were created;

 

·                  the date and time the file(s) were last modified;

 

·                  the date and time the file(s) were deleted.

 

If located on tape, the files will be restored and placed in a directory named
RESTORED. It is the responsibility of the user to move these files to their
appropriate place and delete the RESTORED directory. Files which are restricted
under IT network policies will not be restored.

 

H.                 Identifying IT Personnel

 

14

--------------------------------------------------------------------------------


 

All IT personnel must wear picture ID provided by the department during working
hours. This ID must be visible to all employees during working hours.

 

I.                      Unauthorized Users

 

If an employee who does not have an active account is found using IT computing
resources, their individual department head will be notified.

 

15

--------------------------------------------------------------------------------